Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 1 of 62 Page|D #: 1515

NAME:

BIRTHDATE

CITIZENSHIP:

SOCIAL SECURITY NUMBER:

MARRIED/SINGLE
HOME ADDRESS:
HOME PHONE:
EDUCATION

High School:

WCFCV/2008

CURRICULUM VITAE

EleBlT_L
wm _M

William C. Fuller, M.D.

Professor and Vice Chairman Adult Services
Avera University Psychiatry ASSociateS
4400 West 69ch Street, Suite 1500

Sioux Falls, South Dakota 57108

DATE= M~_/J’_

Suzanne'Brudigan RPH-CSR

 

Phone: 605/322-5700
605/322-5704
Email: wfuller@usd.edu
Fax: 605/322-5704
February 8, 1947

United States

XXX-XX-XXXX

Married SPOUSE'S NAME: Gail
26548 North Shore Pl.

Hartford, South Dakota
605-526-6390

57033

Arnold High School, Arnold, Nebraska,

(4 years) Graduated 1965

College:
(4 years)

Medical or Graduate School:

Residency:

University of Nebraska,
1965-1968

Lincoln, Nebraska,
(B.S. in 1970)

University of Nebraska College
of Medicine, Omaha, Nebraska
1968-1972 (M.D. in 1972)

University of Nebraska College of Medicine,
Department of Psychiatry,

Omaha, Nebraska July

l972-June 1975

BOARD CERTIFICATION

Psychiatry. American Board of Psychiatry and Neurology- June, 1977
Licensure: Nebraska - #12488 - Issued Aug.28, 1972

South Dakota ~ #2080 - Issued May 30, 1975

Minnesota #022298 -

Iowa - #27059

Professor and Executive Vice Chairman
USD School of Medicine, Department of Psychiatry

Sioux Falls,
September 15,

South Dakota
2002 to present

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 2 of 62 Page|D #: 1516

WCFCV/2008

Professor and Chairman

USD School of Medicine Department of Psychiatry
Sioux Falls, South Dakota

December 1, 1989 to September 15, 2002

Professor and Acting-Chairman

USD School of Medicine Department of Psychiatry
Sioux Falls, South Dakota

July 1, 1989 ~ December 1, 1989

Director of Research, Avera McKennan
University Psychiatry Associates
Sioux Falls, South Dakota

July 1, 2002 to present

Medical Director
Psychiatry Associates
Sioux Falls, South Dakota
June 1989-July 1, 2002

Program Director

Charter Hospital of Sioux Falls
Sioux Falls, South Dakota
March 1991 - 1994

Medical Director

Charter Hospital of Sioux Falls
Sioux Falls, South Dakota

April l, l989-March 1991

Director of Education and Training
Professor and Vice-Chairman

USD School of Medicine

Department of Psychiatry

Sioux Falls, South Dakota
1975-1989

Instructor

University of Nebraska College of Medicine
Department of Psychiatry

Omaha, Nebraska

91972

SOCIETY MEMBERSHIPS

American Medical Association, South Dakota State Medical
Association - 1975 to present, current delegate to Annual
Meeting, Alternate Counselor

American Psychiatric Association - 1973 to present

South Dakota Psychiatric Association - 1973 (formerly Sioux
Psychiatric Society, Nebraska-South Dakota Branch of the

American Psychiatric Association)

American Society for Education in Substance Abuse - 1978 to present.

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 3 of 62 Page|D #: 1517

WCFCV/2008

Association of Directors of Undergraduate Medical Education
- 1977 to 1993
Association of Directors of Psychiatric Residencies - 1986 to 1990
Association of Academic Psychiatry - 1983 to present
Association of American Medical Colleges - 1976 to present
Charter Hospital of Sioux Falls Staff - 1989 to present
McKennan Hospital Staff - 1975 to present
Sioux Valley Hospital Staff - 1975 to present
VA Hospital Staff - 1975 to present
University Physicians - Offices past, Secretary-Treasurer,
President, Vice-President and President, most recently
President of University Physicians 1995 - 2001
South Dakota Psychiatric Association
Assembly Representative 1981 - 1989,
Legislative Representative - 1989 to present,
Past President - 1980 to 1981
Public Affairs Representative - 1989-1991
Fellow, American Psychiatric Association, 1986
Anxiety Disorders Association of America - 1996

CME ACCREDITATION:
AMA Physician Recognition Award, 2002-2004.
ACR Certification in GCP, June 2002

HONORS AND AWARDS:

Valedictorian of High School Class, 1965.

Regents Scholarship, State of Nebraska, 1965-1968.

University of Nebraska Honors Program, 1965-1968.

Cecil B. Wittson “Outstanding Medical Student in Psychology” Award, 1971-1972.

Merril T. Eaton “Outstanding Resident in Psychiatry” Award, 1974-1975.

Chief Resident, University of Nebraska School of Medicine, 1974-1975.

South Dakota NAMI Service Award for development of research, 1993.

Roy Knowles Distinguished Faculty Award, 1995.

Nancy C.A. Roeske Award for Excellence in Medical Education, 1997.

Roy Knowles Friend of Mental Health by Southeastern Behavioral Health Care,
1998 and 1999.

Recognition Award, Sioux Valley Hospital and University of South Dakota Medical
Center, 2000 and 2002.

Distinguished Service Award, University of South Dakota School of Medicine,
Department of Psychiatry, 2001.

NAMI Award for Exceptional Service,2001. (South Dakota)

NAMI Exemplary Psychiatrist Award, 2002. (National Award)

American Psychiatry Association Distinguished Fellow Award, 2003.

TEACHING EXPERIENCE

Psychiatry Clerkship - University of Nebraska School of Medicine, Involved in
lecture series for junior students during each rotation of the junior
psychiatry clerkship, 1973-1975

Coordination of Educational Programs - University of South Dakota School of
Medicine, Department of Psychiatry, 1975 - 1993.

From 1977 - 1993 served as the Director of Education Training in the Department
of Psychiatry and have been the major coordinator of all psychiatry teaching
programs within the School of Medicine.

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 4 of 62 Page|D #: 1518

WCFCV/2008

A. Junior Psychiatric Clerkship - Coordinator of the Psychiatry Clerkship
overall from 1975 - 1993 Continued major role in seminars, quizzes and
examinations.

B. Liaison Psychiatry - Participated in Liaison Psychiatry teaching rounds and
conference teaching and in organization of the clerkship of the liaison
psychiatry objectives and materials from 1975 to 1990.

C. Introduction to Clinical Medicine - Teach in all

sections of Introduction to Clinical Medicine at differing points in time.
Includes teaching in physical diagnosis, interviewing skills, growth and
development, psychopathology and becoming a physician. Specific involvement has
varied slightly from year to year and will not enumerate the minor changes in
teaching responsibilities from year to year.

D. Psychiatry Electives - Have offered psychiatry electives in Sioux Falls each
year in the area of community psychiatry, medical and family psychiatry,
individual elective in psychiatry and alcohol and drug electives.

E. Elective Coordinator - July 1, 2002-present.

F. Family Practice Residency - Lecture training to family practice residents
during their noon conference series since 1975. In addition, have been involved
as a perceptual teacher of family practice residents when they take their two-
month psychiatry rotation since 1979. In addition, have been involved in a
comprehensive family practice training within the center during the years in
which a grant written and developed by the Department of Psychiatry was in
operation.

G. Internal Medicine Residency - Involvement in lecture teaching to the
internal medicine residents during the years 1979 through 1982. Series will
begin again in 1995-96 academic year.

H. Psychiatry Residency - Wrote and obtained accreditation for the Adult
Psychiatry Residency July 1, 1987. Teaching in multiple
courses and individual supervision since that time.
Major responsibilities 1987-present:
4th Year Curriculum
Practice Development
Managed Care
Psychiatric Syndromes
Administrative organization of outpatient
practice for residents
6. Development of financing for the residency
7. Participation in department teaching service
8. Student supervision, outpatient and career supervisor

U’I»bbJNl-'

COMMITTEE ASS IGNMENTS

 

Member, Joint Education Committee, 1977-1979
Member, Subcommittee on Longitudinal Evaluation of
Curriculum Committee
Member, Ad Hoc Committee on Ambulatory Clerkships, 1981-present
Member, Executive Committee, 1977-1978
Member, Dean's Committee, 1977-1978
Member, Comprehensive Evaluation Subcommittee, 1978-present

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 5 of 62 Page|D #: 1519

WCFCV/ZOOS

Chairman, Comprehensive Evaluation Committee, 1980-1981
Co-Chairman, Comprehensive Evaluation Subcommittee, 1981-1982
Utilization Committee, McKennan Hospital, 1979
Reviewer, South Dakota Medical Journal, 1978-present
President Elect, South Dakota Psychiatric Association, 1978-1980
President, South Dakota Psychiatric Association, 1980-1982
Board of Directors, University Physicians, 1981-January 2002
Executive Committee, University Physicians, 1981-January 2002
Vice-Chairman, University Physicians Board, 1981-1982, 1991-1995
Psychiatry Department University Physicians Committee, 1979-1989
Chairman,.Department of Psychiatry Appointment and Recruitment
Committee, 1979-1983
Chairman, Ad Hoc Committee to develop an Alcohol Treatment
Program, 1980-1991
Chairman, Ad Hoc Committee to develop a Department of
Psychiatry Self-Help Organization, 1981-1983
Member, State Mental Health Advisory Committee, 1976-1981
Member, USD Curriculum and Evaluation Committee, 1976-1983,
1986-1993
Chair, USD Curriculum & Evaluation Committee 1987-1989
Chairman, Elective Subcommittee, 1977-1980
Chairman, Psychiatry Curriculum Committee, 1977-1993
Member, Elective Subcommittee Curriculum Committee-present
Member, LCME Central Task Force 1992, 1997, and 2002
Member, Appointments, Promotion and Tenure Committee of the
University of South Dakota, School of Medicine, 1983-2000
President, APT Committee 1991-1993
Member USD Student Promotion and Conduct Committee, 1983-1985
Member, USD Graduate Medical Education Advisory Committee,
1983-1986, 1996-2002
Board of Directors Residency Corporation 1991-present
Vice-President, Board of Directors, University Physicians,
1983-1984,l991 to l995
Secretary-Treasurer, University Physicians, 1984-1985
President, University Physicians 1985-1988 and 1995-January 2002
Chairman, University Physicians Board of Directors, October 1995-January 2002
Chairman, Psychiatry Department, McKennan Hospital, 1987-1989, 2000-present
Member, Executive Committee, McKennan Hospital, 1987-1989
President, Quality Assurance Committee, McKennan Hospital, 1987-1989
Medical Director, Charter Hospital of Sioux Falls, 1989-1991
Chairman, Medical Staff Charter Hospital 1989-1992
Chief, Department of Psychiatry, Sioux Valley Hospital, 1997-2001
Unit Director, Charter Hospital of Sioux Falls, 1991-1994
Consultant to McKennan Hospital regarding clinical organization,
Teaching and outcome monitoring
Chairman, Search Committee for Family Medicine Chairman,
June 1995-January 1996
Nominating Committee, APA, 1988
Medical Education Committee,1998-2001
LCME Task Force 2001
Fourth-Year Elective Subcommittee of Medical Education Committee,
2002-present

NATIONAL ORGANIZATION ACTIVITIES

 

Member, Rural Task Force, American Psychiatric Association, 1996 - present
Reviewer, “Archives of General Psychiatry", 1995 - present

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 6 of 62 Page|D #: 1520

WCFCV/ZOOS

Member, Medicare National Advisory Committee, 1995 - present

Managed Care Subcommittee, Association of Chairman of Academic Psychiatry, 1993
- 2002

Member, Practice Plan Subcommittee - MGMA

Reviewer, “Psychiatric Services”, 1991 - present

Reviewer, “Academic Psychiatry", 1987 - present

Examiner, American Board of Psychiatry and Neurology, 1979-present

Reviewer, American Journal of Psychiatry, 1979-present

Peer Review Committee of American Psychiatric Association, Champus Project,
1978-1988

Practice Research Network, 1999 - present.

GRANTS RECEIVED

Mental Health Training in a Family Practice Residency, National
Institute of Mental Health - Psychiatric Education,
July l, 1978 - June 30, 1985 $l4l,693.00

Undergraduate Psychiatry and Behavioral Science, Department of Health,
Education and Welfare, July 1, 1977 - June 30, 1982 $75,745.00

Continuing Education of Primary Care Physicians, Department of Health,
Education and Welfare, July 1, 1976 - June 30, 1979 $65,145.00

Academic Career Teacher Award in Narcotic Addiction, Drug and Alcohol
Abuse, Department of Health, Education and Welfare, February 1, 1979 -
February 1, 1982 $150,518.00

Primary Care Research and Demonstration Grant, "Mental Health-Primary Care
Linkage", Department of Health and Welfare, Public Health Service,
September 1980 - September 1983 $1,293,054.00

Effects of Liaison Psychiatry on Alcoholism Attitudes, VA Central Office,
OCtOber l978-l979 $3000.00

"Homeless Mentally Ill" - Research funds from the USDSM Intramural
Research Committee, July 1990 - $2,625.00

APA Public/Academic Liaison Project 1988, 1993.

CONTRACT RESEARCH EXPERIENCE

 

Principal Investigator. Novartis, Excelon ENAB-356, “Alzheimer's Medication
Trial Community”, April 1997

Principal Investigator. CRO - Parexel, Risperdal, “Management of
Schizophrenia”,
October 1994

Principal Investigator. Sponsor - Eli Lily, R-fluoxetine, “Management of
Depression in Adults”, September 1999

Principal Investigator. Sponsor - Pfizer, Ziprasidone vs. Olanzapine.
“Inpatient Management, Patients with Schizophrenia/Schizoaffective
Disorder”, June 2000

Principal Investigator. Sponsor - Eli Lilly, Zyprexa vs. Placebo, “Mixed or
Manic Bipolar”, March 2000

Principal Investigator. Sponsor - Eli Lilly, Zyprexa/Prozac vs. Placebo,
“Depressed Bipolar”, June 2000

Principal Investigator, Sponsor - Janssen, Risperdal vs. Placebo, “Mixed or
Manic Bipolar”, January 2001

Principal Investigator, Sponsor - Shire, Tegretol CR, “Lithium

Failure/Bipolar”,
January 2001

Principal Investigator. Sponsor, Janssen, Risperdal vs. Placebo,
“Alzheimer's”,
November 2000

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 7 of 62 Page|D #: 1521

WCFCV/2008

Principal Investigator. Sponsor - Glaxo-SmithKline, Paxil vs. Placebo, “PMDD”,
May 2001

Principal Investigator. Sponsor - Shire, Adderall CR, “Treatment for ADHD”,
May 2001

Principal Investigator. Sponsor - Organon, Org 5222, “Treatment for
Schizophrenia”,

November 2000

Protocol A128-1052: A Phase III, Randomized, Placebo-Controlled, Double-Dummy
Study Evaluating the Safety and Efficacy of Oral Ziprasidone Vs.
Haloperidol and Placebo in Patients with an Acute Manic Episode
June 2002

Protocol 01-02-TL-375-032: A Phase III Safety Study to Evaluate the Long-Term
Effects on Endocrine Function in Adult Subjects with Chronic Insomnia,
February 2003

Protocol DR15343: A Dose-Ranging Placebo-Controlled Study of SL65.0155-10 at
the doses of 0.5 mg 2mg and 8 mg for 12 Weeks in Patients with Mild-to-
Moderate Alzheimer’s Disease, August 2003 - present.

Protocol M4Z-MC-GJAD: Effects of Arzoxifene on Vertebral Fracture Incidence and
on Invasive Breast Cancer Incidence in Postmenopausal Women with
Osteoporosis or Low Bone Density
July 2004

Principal Investigator

Protocol D1444C00133: A six week, Multi-center, Double-blind, Double-dummy,
Randomized Comparison of the Efficacy and Safety of Sustained-Release
Formulation Quetiapine Fumarate (SEROQUEL) and Placebo in the Treatment of
Acutely III Patients with Schizophrenia, September 2004
2004

Protocol EFC2946: A randomized, Multi-center, Double-blind, Placebo-controlled,
18-month study of the efficacy of Xaliproden in patients with mild-to-
moderate dementia of the Alzheimer's type
May 2005

Protocol 041021: A Multi-center, Randomized, Double-blind, Fixed-dose, 6-week
Trial of the Efficacy and Safety of Asenapine compared with Placebo using
Olanzapine positive control in subjects with an acute exacerbation of
Schizophrenia.

August 2005

Protocol A7501008: A Phase 3, Randomized, Placebo-Controlled, Double-blinded
Trial Evaluating the Safety and Efficacy of Asenapine in Subjects Continuing
Lithium or Valprioc ACid/Divalproex Sodium for the Treatment of an Acute
Manic or Mixed Episode.

October 2005

Re: Protocol D1448C00005 - A Multi-Centre, Double-Blind, Randomized-Withdrawal,
Parallel-Group, Placebo-Controlled Phase III Study of the Efficacy and
Safety of Quetiapine Fumarate Sustained Release (SEROQUEL SRTM) As
Monotherapy in the Maintenance Treatment of Patients with Major Depressive
Disorder Following an Open-Label Stabilization Period (AMETHYST STUDY)
February 2006

Protocol A1281134 - Six Week, Double-Blind, Placebo-Controlled Phase III Trial
Evaluating the Efficacy, Safety, and Pharmacokinetics of Flexible Doses of
Oral Ziprasidone in Adolescent Subjects with Schizophrenia.

February 2006

Protocol UP-AS-301: A Randomized, Double-blind study of UP 4896 U.S. Placebo
In patients with mild to moderate Alzheimer’s disease.

Augusc 2006

Protocol S-1543021: A Multi-center, Randomized, Double-blind study of
Bifrunox v.s. Quetiapine in Schizophrenia.

February 2007

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 8 of 62 Page|D #: 1522

WCFCV/2008

Protocol CN148015: A Double-blind, Randomized, Placebo-controlled study of
Paxacerfont in Generalized Anxiety Disorder.
June 2007

Protocol Elaw-AAB-001-ELN115727-301 and -302: Phase III, A Multi-center,
Randomized, Double-blind, Placebo-controlled, Parallel group study of
Efficacy and Safety of Bapinea Zumab in Mild to Moderate Alzheimer's
Disease.
February 2008

Protocol FIS-US-HMFT: Open label trial of dualoxetine v.s. Generic SSRI's in
the Treatment of Severe Depression.
April 2008

Protocol R076472~SCH-4005: A Double-blind , Safety and Efficacy study of
Palperidose in the treatment of Patients with Schizophrenia or
Schizoaffective Disorder and Hepatic Disease.
May 2008

PUBLICATIONS
Fuller, William C., "The Greening of Psychiatry," Concepts, May 1977

Fuller, William C. and Larson, Adrian, Lois, "Grief: A Case Report", South
Dakota Journal of Medicine, Volume XXX, No. 4, April 1977

Fuller, William C. and Gunn, S. Richard, "Organic Brain Syndrome in Alcoholics:
A Study Based on Shipley Institute of Living Scale Data," Currents in
Alcoholism, Volume IV, Psychiatric, Psychological, Social & Epidemiological
Studies, Grune & Stratton, Inc., 1978

Fuller, William C.; Gulledge, A. Dale; Roberts, Cecilia M., “Pain: Current
Concepts and Management, “ South Dakota Journal of Medicine, Volume XXX, No. 2,
1977

Fuller, William C., Contributing author, "Medical Dimensions in Mental
Retardation,“ University of Nebraska Press, 1978

Fuller, William C.; Roberts, Cecilia; Gulledge, A. Dale; "Liaison Psychiatry:
An Approach to Curriculum for the Medical Student,“ Journal of Medical
Education, 1979

Fuller, William C.; Roberts, Cecilia; Soule, Douglas, "Liaison Psychiatry, An
Approach to Curriculum Development," Journal of Psychiatric Education, Spring
1980

Fuller, William C. and Bean, David W., "Development of the South Dakota
Psychiatric Association," South Dakota Journal of Medicine, May 1981

Fuller, William C.; Bhatara V.; Ricci, J.: Lapierre, R., “Linkage Attitudes: A
Profile of Needs, Problems and Proposed Solutions," presented in Washington,
DC, November 10, 1981

Fuller, William C.; Bhatara V.; Ricci, J; Lapierre, R., “Job Satisfaction of
Central South Dakota Physicians," South Dakota Journal of Medicine, November,
1982

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 9 of 62 Page|D #: 1523

WCFCV/2008

Fuller, William C.; Bhatara, V. ; Ricci, J. ; Lapierre, R.; Pederson, C.,
"Infrequent Interdisciplinary Information Exchange: A Major Barrier to Mental
Health-General Health Linkage?" American Journal of Psychiatry, 1983

Fuller, William C.; Bhatara, V.; Lapierre, R., "Alcoholism Referral Processes:
A Study of Interprofessional Attitudes, “ published in Alcoholism: Clinical
and Experiential Research, Volume VII, No. 1, 1983

Fuller, William C. and Bhatara, V., "Empirical Recommendations for Linkage
Building: Steps for Successful Mental Health Programs," Public Health Reports,
1983

Fuller, William C. and Soule, Douglas, "Changing Attitudes of Medical Students
Toward Alcohol Use," South Dakota Journal of Medicine, August 1985

Fuller, William C. and Williams, W. Vail, "Adult Victims of Childhood Sexual
Abuse: In a Clinical Population", Paper presented at 64th Annual Meeting,
American Orthopsychiatric Association, March, 1987

Fuller, William C. and Williams, W. Vail, "Adult Victims of Childhood Sexual
Abuse: In a clinical Population", South Dakota Journal of Medicine, September,
1988

Fuller, William C.; Bhatara, Vinod S.; & Unruh, Elwin R.;
"The Case for Managed Cooperation (Not Competition): South
Dakota Mental Health Linkage Project“, South Dakota Journal
of Medicine, September 1994

Fuller, William C.; and Bhatara, Vinod S., “Continuing Interdisciplinary
Education: A Needed Strategy to Reduce Reservation Mental Health Service
Deficit". Abstract presented at the 13th International Congress of

International Association for Child and Adolescent Psychiatry, July 24-28, 1994
- San Francisco, California

Fuller, William C.; and Bhatara, Vinod S., "Infrequent Interdisciplinary
Information Exchange: A Major Barrier to Interprofessional Linkage", Abstract
presented at the 13th World Congress of Social Psychiatry, November, 1992

Vinod S. Bhatara, MD, MS; William C. Fuller, MD; Lynda O'Connor-Davis, Ed.D;
and Lalith K. Misra, DO, Ph.D., "Improving Job Satisfaction of Rural South
Dakota Mental Health Providers Through Education: A Pilot Study“, published in
the South Dakota Journal of Medicine, March, 1996

Fuller, William C., "Homeless Mentally Ill in South Dakota, 5-Year
Retrospective Study“, Orthopsychiatry, 1997

Fuller, William C., Folks, David, “Anxiety, Pharmacologic Treatment in the
Elderly”, published in Geriatric Psychiatry: The Psychiatric Clinics of North
America, Vol. 20:1, pp 119-139, March 1997

Book Review: "Understanding Biological Psychiatry" by Robert J. Hedaya, M.D.
Review published in the December, 1997 issue of Psychiatric Services

PRESENTATIONS AT PROFESSIONAL MEETINGS

 

How to Handle Stress and Strain, Black Hills, SD, University of South Dakota
School of Medicine, Department of Psychiatry, September 11-12, 1976

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 10 of 62 Page|D #: 1524

WCFCV/2008

Sexual Counseling in Primary Care, Aberdeen, SD, University of South Dakota
School of Medicine, Department of Psychiatry, November 26, 1976

Current Concepts in Alcoholism, Sioux Falls, SD, University of South Dakota
School of Medicine, Department of Psychiatry, December 3, 1976

The Challenge of Alcoholism, Watertown, SD, University of South Dakota School
of Medicine, Department of Psychiatry, January 7, 1977

The Challenge of Alcoholism, Watertown, SD, University of South Dakota School
of Medicine, Department of Psychiatry, February 15, 1977

Marital and Family Counseling in Primary Care, Aberdeen, SD, University of
South Dakota School of Medicine, Department of Psychiatry, March 26, 1977

Practical Approaches to Treatment of Sexual Dysfunction, Rapid city, SD,
University of South Dakota School of Medicine, Department of Psychiatry, May 4,
1977

Reactions to Illness and Hospitalization, Aberdeen, SD, University of South
Dakota School of Medicine, Department of Psychiatry, May 21, 1977

Medical Interviewing Skills, Watertown, SD, University of South Dakota School
of Medicine, Department of Psychiatry, May 27, 1977

Handling Problems in the Family, Sioux Falls, SD, University of South Dakota
School of Medicine, Department of Psychiatry, October 1-2, 1977

How to Handle Stress and Strain, Sioux Falls, SD, University of South Dakota
School of Medicine, Department of Psychiatry, October 1-2, 1977

Practical Approaches to Treatment of Sexual Dysfunction, Brookings, SD,
University of South Dakota School of Medicine, Department of Psychiatry,
November 3, 1977

Practical Approaches to Treatment of Sexual Dysfunction, Pierre, SD, University
of South Dakota School of Medicine, Department of Psychiatry, November 8, 1977

Clinical Use of Psychotherapeutic Drugs, Yankton, SD, University of South
Dakota School of Medicine, Department of Psychiatry, December 3, 1977

Liaison Issues in Medical Practice, Rapid City, SD, University of South Dakota
School of Medicine, Department of Psychiatry, December 3, 1977

Reactions to Illness and Hospitalization, Brookings, SD, University of South
Dakota School of Medicine, Department of Psychiatry, January 5, 1978

Clinical Use of Psychotherapeutic Drugs, Yankton, SD, University of South
Dakota School of Medicine, Department of Psychiatry, January 10, 1978

Marital Counseling in the Office, Pierre, SD, University of South Dakota School
of Medicine, Department of Psychiatry, January 14, 1978

Practical Approaches to Treatment of Sexual Dysfunction, Pierre, SD, University
of South Dakota, School of Medicine, Department of Psychiatry, February 7, 1978

10

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 11 of 62 Page|D #: 1525

WCFCV/ZOOS

The Challenge of Alcoholism, Pierre, SD, University of South Dakota School of
Medicine, Department of Psychiatry, March 7, 1978

Family Counseling, Deadwood, SD, University of South Dakota School of Medicine,
Department of Psychiatry, March 16, 1978

Problem Children, Rapid City, SD, University of South Dakota School of
Medicine, Department of Psychiatry, March 17, 1978

Practical Approaches to Depression, Sioux Falls, SD, University of South Dakota
School of Medicine, Department of Psychiatry, April 29, 1978

Diagnosis and Treatment of Severe Emotional Problems, Yankton, SD, University
of South Dakota School of Medicine, Department of Psychiatry, May 16, 1978

Diagnosis and Treatment of Severe Emotional Problems, Yankton, SD, University
of South Dakota, School of Medicine, Department of Psychiatry, June 15, 1978

How to Handle Stress and Strain, Brookings, SD, University of South Dakota
School of Medicine, Department of Psychiatry, June 22, 1978

Evaluation and Treatment of Depression in the Medical Patient, Rapid City, SD,
University of South Dakota School of Medicine, Department of Psychiatry,
September 18, 1978

Psychological Aspects of Coronary Care, Aberdeen, SD, University of South
Dakota School of Medicine, Department of Psychiatry, September 28, 1978

Psychopharmacology Update, Sioux Falls, SD, University of South Dakota School
of Medicine, Department of Psychiatry, October 7, 1978

Psychological Aspects of Coronary Care, Aberdeen, SD, University of South
Dakota School of Medicine, Department of Psychiatry, October 28, 1978

Concepts in Pain Management, Watertown, SD, University of South Dakota School
of Medicine, Department of Psychiatry, December 5, 1978

Practical Approaches to Depression, Mitchell, SD, University of South Dakota
School of Medicine, Department of Psychiatry, January 15, 1979

Management of the difficult patient, Yankton, SD, University of South Dakota
School of Medicine, Department of Psychiatry, January 3, 1979

Management of the Difficult Patient, Pierre, SD, University of South Dakota
School of Medicine, Department of Psychiatry, February 8, 1979

Practical Approaches to Depression, Aberdeen, SD, University of South Dakota
School of Medicine, Department of Psychiatry, February 24, 1979

Violence in the Family, Sioux Falls, SD, University of South Dakota School of
Medicine, Department of Psychiatry, April 7, 1979

Management of the Difficult Patient, Yankton, SD, University of South Dakota
School of Medicine, Department of Psychiatry, April 9, 1979

Management of the Difficult Patient, Pierre, SD, University of South Dakota
School of Medicine, Department of Psychiatry, May 17, 1979

11

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 12 of 62 Page|D #: 1526

WCFCV/ZOOS

Pain: Diagnosis and treatment of the Difficult Patient, Sioux Falls, SD of
South Dakota School of Medicine, Department of Psychiatry, May 19, 1979

The Physician and Family Violence, Pierre, SD, USD Mental Health Linkage Grant,
June 16, 1981

Alcoholism and Suicide: Approaches to Hospital Management, Wessington Springs,
SD, USD Mental Health Linkage Grant, August 10, 1981

Alcoholism and Suicide: Approaches to Hospital Management, Pierre, SD, USD
Mental Health Linkage Grant, August 12, 1981

Approaches to Suicide, Pierre, SD, USD Mental Health Linkage Grant, October 26,
1981

Dealing with Pain: Effective Interpersonal and Pharmacological Methods, Huron,
SD, USD Mental Health Linkage Grant, October 26, 1981

Alcoholism, Miller, SD, USD Mental Health Linkage Grant, November 17, 1981

The Family: Illness and Health, Pierre, SD, USD Mental Health Linkage Grant,
January 25, 1982

Stress and Professional Burnout, Huron, SD, USD Mental Health Linkage Grant,
February 22, 1982

The Family: Illness and Health, Pierre, SD, USD Mental Health Linkage Grant,
April 19, 1982

Practical Psychopharmacology for Physicians, Mitchell, SD, USD Mental Health
Linkage Grant, August 19, 1982

DSM-III, Yankton, SD, USD Mental Health Linkage Grant, April 8, 1983

Rural Mental Health and Substance Abuse - A South Dakota Task Force, Sioux
Falls, SD, USD Mental Health Linkage Grant, September 23, 1983

Intentional Poisonings - Dealing with Suicide Attempts, Fall Toxicology
Conference, September 1983

Office Treatment of Depression, Fort Meade Hospital, September 1983

Dual Diagnosis Problems, Fort Meade Hospital, May 1984

Family Therapy of Schizophrenia, Fort Meade Hospital, June 1984

Crisis Intervention, SDMIX Presentation to North Dakota Physicians, March 1984

Drug Treatment of Schizophrenia, McKennan Hospital, Sioux Falls, SD, October
1984

Family Therapy of Schizophrenia, McKennan Hospital, Sioux Falls, SD, October
1984

12

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 13 of 62 Page|D #: 1527

WCFCV/ZOOS

Practical Psychotherapy, Moderator and Discussant, Winter Update, Deadwood, SD,
University of South Dakota School of Medicine, Department of Psychiatry,
February 1984

Pain Syndrome Update, SDMIX Teleconference, April 1984

Alcohol and Drug Abuse, Case of the Emotionally Disturbed Patient, McKennan
Hospital, Sioux Falls, SD, April 1984

Outcomes of Incest, American Orthopsychiatric Association Meeting, March, 1987

Premenstrual Syndrome Lecture, University of South Dakota School of Medicine
Department of Psychiatry, Sioux Falls, SD, April, 1987

Renal Effects of Lithium Carbonate lecture, University of South Dakota School
of Medicine Department of Psychiatry, Sioux Falls, SD, September 16, 1987

Latest Research In The Treatment of Anxiety & Panic Disorders, University of
South Dakota School of Medicine Department of Psychiatry and SD Psychiatric
Association, Sioux Falls, SD, October 10, 1987

Teleconference Alcoholism - Advances in Research & Treatment, South Dakota
Medical Information Exchange, Sioux Falls, SD, December 2, 1987

Dual Diagnosis, SDMIX Teleconference, April 1988
Adolescent Suicide, SDMIX Teleconference, June 1989
Geriatric Education Seminar, Dakota Plains, March 29, 1989

USD GR.AND ROUNDS AND CME PRESENTATIONS

 

DSM-III Training, Fort Meade, SD, August 21, 1980, 1 hour

Department of Psychiatry Weekly Group Supervision/Case Conference, VA Hospital,
Sioux Falls, SD, August 22, 1980, 1 hour

Department of Psychiatry Weekly Group Supervision/Case Conference, VA Hospital,
Sioux Falls, SD, August 29, 1980, 1 hour

DSM-III Training, Pierre, SD, October 3, 1980, 6 hours

South Dakota Medical Association Meeting, “The Impaired Physician”, Aberdeen,
SD, May 30-31, 1980

Geriatric Curriculum Planning including alcohol, Drug Abuse and Psychoactive
Prescription Drugs, Vermillion, SD, March 3, 1981

Workshop at Gerontology Forum, “How to Deal with Pain and Anxiety”, Sioux
Falls, SD, June 3, 1981

EMT Course, “Alcohol and Drug Abuse”, McKennan Hospital, Sioux Falls, SD, April
14, 1981, 1 hour

DSM-III Training Workshop, Pierre, SD, October 3, 1980, 4 hours

DSM-III Training Workshop, Rapid City, SD, March 25, 1981, 4 hours

13

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 14 of 62 Page|D #: 1528

WCFCV/ZOOS

Tribal Health Planning Workshop, Sioux Falls, SD, August 13-14, 1981
Teleconferences with Community Counseling, Series: “Sexual Dysfunction, Family
Therapy, Depression”, Sioux Falls, SD, July 22, 1981, August 3, 1981 and
September 21, 1981

Santee Workshop “Family Crisis Intervention”, Santee, Nebraska, October 1, 1981

Teleconference, “Crisis Intervention”, “Anxiety States”, Sioux Falls, SD,
February 18, 1982

DSM-III Workshop, Worthington, MN, May 18, 1982, 3 hours

Practical Psychopharmacology for Physicians, Mitchell, SD, August 19, 1982, 4
hours

Winter Update, “Psychiatry and Medicine” and “Acute and Chronic Illness” at
Spearfish, SD, February 5-6, 1983

DSM-III Training Workshop, Yankton, SD, April 8, 1983

NHSC Mental Health Care Workshop, “Stress and Violent Behavior Control”, Sioux
Falls, SD, April 14, 1983

Crisis Intervention Teleconference, Sioux Falls, SD, September 21, 1983, 1 hour
Pain Syndrome Update, Teleconference, April 11, 1984

Lecture, “Alcohol and Drug Abuse” and “Care of the Emotionally Disturbed
Patient”, McKennan Hospital, Sioux Falls, SD, April 17, 1984, 3 hours

Winter Update, “Over The Hill?”, Deadwood, SD, February 21-23, 1985

Grand Rounds, “Coordination of General Medicine and Psychiatry", Liaison
Psychiatry, Sioux Falls, SD, March 29, 1985

“Biological Treatments of Depression/Diagnosis and Patient Selection”, Sioux
Falls, SD, October 12, 1985

“Management of the Patient with Senile Dementia, Sioux Falls, SD, January 23,
1986

“Outcomes of Incest”, Sioux Falls, SD, May 21, 1986
“Hypochondriasis”, Sioux Falls, SD, July 25, 1986
“Recent Developments in Psychopharmacology”, Sioux Falls, SD, October 10, 1986

“Psychotherapeutic Intervention with Violent Patients", Sioux Falls, SD,
October 11, 1986

Winter Update, “Alcohol 1987”, Dual Diagnosis, Sioux Falls, SD, February 21-22,
1987

Panel Presentation, “Rural Psychiatry", American Psychiatric Association Annual
Meeting, Washington, DC, May 1987

14

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 15 of 62 Page|D #: 1529

WCFCV/ZOOS

Grand Rounds, “Multiple Personality Disorder”, Sioux Falls, SD, September 11,
1987

“Treating Clinical Anxiety in Patients Presenting with Cardiovascular
Symptoms”, April 14, 1988

Grand Rounds, “Depression With Multi-Personality Disorder”, January 8, 1988
Grand Rounds, “Panic Attacks and COPD”, November 7, 1988

Grand Rounds, “PTSD”, Sioux Falls, SD, January 1989

Grand Rounds, “Depression on Lithium Tx”, Sioux Falls, SD, April 7, 1989
Grand Rounds, “Sexual Offenders”, Sioux Falls, SD, October 20, 1989

“A Clinician's Guide to Clozaril”, December 8, 1989, Sioux Falls, SD

Winter Update, “Dependency Disorders and Affective Disorders”, Sioux Falls, SD,
February 1990

“Use of Side Effect Profiles in Treatment of Sexual Dysfunction, Sexual Desire
and PMS”, Primary Care Physicians and Psychiatrists, Pierre, SD, September,
2001.

“Anxiety Spectrum Disorders”, Primary Care Physicians and Psychiatrists,
Plankington, SD, October 2001.

“Citalopram and Stereoisomers, Efficacy and tolerability”, Primary Care
Physicians and Psychiatrists, Platte, SD, November, 2001.

“Treatment Resistance of Depression and Bipolar Disorder: New Data on the Use
of Atypicals", USD Department of Psychiatry, April 27, 2002.

“Treatment Resistance, of Depression and Bipolar Disorder: New Data on the Use
of Atypicals”, Watertown Primary Care Physicians, September 28, 2002.

“Treatment Resistance, of Depression and Bipolar Disorder: New Data on the Use
of Atypicals”, Sioux Falls Primary Care Physicians, October 9, 2002.

“Treatment Resistance, of Depression and Bipolar Disorder: New Data on the Use
of Atypicals”, Sioux Falls Primary Care Physicians, November 9, 2002.

Alzheimer's Disease: Advances in Research and Treatment, USD Department of
Psychiatry, May 27, 2003.

“At ical Antipsychotics: Lon Term Efficacy”, USD De artment of Psychiatr ,
YP 9 P Y
June 24, 2003.

“Quetiapine: Off Label Uses and Rapid Titration Schedule”, USD Department of
Psychiatry, August 26, 2003.

“Citalopram: New Data on Treatment Effectiveness - Remission vs. Improvement”,

Regional CME Meeting, Sioux Falls Psychiatrists and Allied Health
Professionals, September 30, 2003.

15

' Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 16 of 62 Page|D #: 1530

WCFCV/ZOOS

“Safety Profile in Antidepressants", Primary Care Physicians, Mitchell, SD,
September 24, 2003.

“Advances in Research and Treatment of Schizophrenia”, NAMI, Huron, SD,
September 25, 2003.

“Comparing Antidepressant Treatments”, Sioux Falls Psychiatrists, September 9,
2003.

“Optimizing a Drug Treatment in Bipolar Disorder, Regional CME Meeting,
Columbus, Ohio, October 16, 2003.

FORT MEADE LECTURE SERIES: (1977 - 1988)

 

“Theories of Psychotherapy”, September 15, 1977.

“Chemotherapy”, March 16, 1978 & DSM-III, December 21, 1978.

“Treatment Strategies for Somatic Illness”, July 26, 1979.

“Oral Habit Disorders: Obesity, Anorexia, Smoking”, February 21, 1980,

“Psychological Reactions to Medical Illness”, January 21, 1982.

“Chronically Mentally Ill”, August 20, 1981.

“Advances in alcohol Treatment”, August 19, 1982.

“Office Treatment of Depression”, September 15, 1983.

“Dual Diagnosis Problems - Substance Abuse and Schizophrenia”, May 17, 1983.

“Outcomes of Incest”, February 21, 1985.

“Advances and Research Survey of Research”, presentations at 1985 APA
Convention, September 19, 1985.

“Outcomes of Incest-USD Study Results”, February 20, 1986.

“Impotence”, January 15, 1987.

“Depression Update”, April 16, 1987.

“Chronic Renal Effects of Lithium Carbonate”, September 16, 1987.

“Autoimmune Thyroid Disease-Association with Depression”, April 20, 1988,

REFERENCES

David W. Bean, M.D.

USD School of Medicine
Department of Psychiatry
1400 West 22nd Street
Sioux Falls, SD 57105

Timothy Soundy, M.D.

Vice Chairman, Division of Child Psychiatry
USD School of Medicine

Department of Psychiatry

1001 E. 21st St., Suite 200

Sioux Falls, SD 57105

K-Lynn Paul, M.D.
5800 W. Karen Drive
Sioux Falls, SD 57106

Joseph J. Cudzillo
2409 E. StantOn Dr.
Sioux Falls, SD 57103

Vail Williams, Ph.D.

8265 East Southern Avenue #58
MeSa, AZ 85208 updated: 2008

16

. Case 4:17-cv-04123-LLP Document 84-3 Filed 10/18/18 Page 17 of 62 Page|D #: 1531

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

AVERA MED GRP UN|VERS|TY PSYCH Patient: NAAMBWE,SALA

4400 W 69TH ST SU|TE 1500 DOBZ 01/01/1972 F / 46

S|OUX FALLS ACCfZ UP0000031726 MR: UP00031504
SD 57108-8171 Enci TUP258104188

P#§ (605)322-5700 EnC Date/Time: 09/13/2018 1515

Provider: Radigan, Veronica E lV|D, RES
LSS CL|N|C AMB REPORT

 

PROGRESS NOTE
Supervising Attending: Dr. Nuss

INITIAL EVALUATION NOTE

IDENTIFICATION

The patient is a 46-year-o|d Congolese female from Sioux Falls, South Dakota that presents to Avera
UPA clinic for medication management The patient was last seen in clinic on June 22, 2018. She
was previously seen by Dr. Berney.

SOURCE OF INFORMATION
Information was collected from the patient and the medical record. The patient is a fair historian.

CHIEF COMPLAINT
"Worry about self". (Psychiatric follow-up for depression with psychotic features, PTSD and anxiety
with panic)

HISTORY OF PRESENT ILLNESS

The patient is a 46-year-old female with a past psychiatric history significant for major depressive
disorder with psychotic features, PTSD and anxiety disorder with panic attacks. The patient was last
seen by Dr Berney on June 22, 2018. At that time Latuda was discontinued clue to cost and she was
started on Risperdal 1 mg twice daily. She was continued on Zoloft 100 mg and prazosin 2 mg.
Today the patient indicates "worry about self". She is a poor historian in regards to medications and
is easily confused. She indicates that she has been taking the Risperdal once in the evening but does
not take the medications daily. She reports that she ran out of Zoloft and prazosin and has not been
taking them. She indicates concerns for feeling tired and that is why she does not take them every
day. She also has concerns about being on medications all of her life so she will skip the medications
that time to see if things have improved. Due to language barrier it is difficult to fully illicit a good
psychiatric review of systems and history. The patient indicates initially having "a worry about my
daughter" including her being raped and other concerns about her safety. She also describes auditory
hallucinations consistent with a voice that would say the patient's name. The patient had previously
been on Latuda and felt that it was quite effective and feels that symptoms were resolved. Due to
cost she was switched to Risperdal and now indicates that the "worry" his back and is more about
"myse|f". She describes having worry about "somebody will kill me" or that somebody is following
her such as in her car. She reports that she is "rea||y really scared". She also indicates concerns
about her safety and for example "bomb in the house". She indicates frequently having to lock the

Meditech report |D number: 0913-4023 Faci|ity: UPA AMB

 

Draft

Page 1 of9
LSS CL|N|C AMB REPORT

Case 4:17-cv-04123-LLP Document 84-3 Filed 10/18/18 Page 18 of 62 PagelD #: 1532

Patient: NAAMBWE,SALA DOB: 01/01/1972 EnCOunter: TUP258104188

 

doors. She also describes concerned about her food being poisoned especially at work. Reports that
she refuses to eat in the cafeteria. She also indicates the food that she does bring she is concerned
other employees Poison it so she "I pray before to change to medicine". Indicating that she feels that
if she prays that she is able to turn the poison into good medicine. There are many times that she
just has to throw the food away due to it being poisoned. She indicates significant paranoia along
with some delusional thoughts. A history of auditory hallucinations that essentially resolved being
treated With antipsychotics. No significant visual hallucinations other than at times thinking she sees
a shadow but then nothing is there.

Patient is not able to describe her mood but denies feeling sad or depressed. She denies any
significant problems with sleep, energy, appetite or feelings of hopelessness or worthlessness. She
does indicate having "memory problems". She denies any suicidal ideation, plan or intent. She is not
able to understand anxiety but describes having essentially excessive worry and being hypervigi|ant.
She also describes experiencing panic attacks that were worse over the last week. They wake her up
at night and she feels that her face is covered she cannot breathe and is sweating. Patient also
describes having thoughts at night that are very disturbing to her. She also does not tolerate being
touched by other individuals even just on her arms. Difficult to assess for PTSD however per history
and from what can be gathered highly suspect there is hypervigi|ance, anxiety, panic attacks,
nightmares, recurring memories or even possibly flashbacks related to past trauma. Past trauma
includes that the occurred in the refugee camp.

PSYCHIATRIC REVIEW OF SYSTEMS

The patient is not able to describe her mood other than discussed how she has a lot of "worry". She
does not feel that she is sad or depressed. The patient denies current suicidal and homicidal ideation,
plan and intent.

Sleep: Adequate, about 6 hours per night,

Appetite: She indicates concern about her food being poisoned but denies any problems with her
appetite.

Energy: She denies any significant change or problem to her energy level.

Interest: She enjoys being with her children.

Gui|t: She denies feelings of hopelessness or worthlessness.

Concentration: She describes having "memory problems".

Anxiety: The patient describes excessive worry, affecting her concentration and describes it as
"memory problems". She also describes hypervigi|ance.

Panic Attacks: She describes experiencing panic attacks at night where her face is covered, she
cannot breathe, sweating. This has been worse over the last week.

Mania: Denies, screened negative.

Psychosis: Denies any auditory or visual hallucinations. Denies any paranoia.

PTSD: She describes having bad thoughts at night, hypervigi|ance, excessive worry. Avoidance
especially to human interaction. Difficult to accurately assess due to language barrier. Notes indicate
a previous diagnosis and symptoms including nightmares, flashbacks and "sensitive to touch".

OCD: Denies any obsessions or compulsions.

Eating Disorders: Denies, screened negative.

ADHD: Denies, screened negative.

PAST PSYCHIATRIC HISTORY

Per chart review the patient has a past psychiatric history significant for major depressive disorder
with psychotic features, PTSD and anxiety disorder with panic attacks. She reports one episode of
suicidal thoughts last year due to maltreatment at work. At that time she had thoughts to drive
Yankton and jump out of her car. She denies any suicide attempts or self harming behavior. No

Meditech report lD number: 0913-4023 Facllity: UPA AMB

 

Draft

Page 2 of 9
LSS CLlNlC AMB REPORT

- Case 4:17-cv-04123-LLP Document 84-3 Filed 10/18/18 Page 19 of 62 PagelD #: 1533

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

history of homicidal ideation or violence. She has never had an inpatient hospitalization but it has
been recommended. Previous outpatient provider was Dr. Berney. No current therapy.

Medication trials

Seroquel-sedating

Latuda-effective but expensive

Ativan

Risperdal-only was taking 1 mg but was sedating, not as effective as Latuda but a low-dose

PAST MEDICAL HISTORY

The patient has a past medical history significant for hypertension, hypothyroidism and anemia. The
patient does not have a known history of seizure, head trauma with loss of consciousness or heart
disease. No surgical history.

ALLERGIES
Aspirin

MEDICATIONS

Zoloft 100 mg

Prazosin 2 mg

Vistaril 50 mg as needed
Risperdal 1 mg twice daily

SOCIAL HISTORY

The patient currently lives in Sioux Falls, South Dakota. She has never been married and is single.
She is employed at Smithfield. No military service. Highest level of education is sixth grade. She
has 8 children in total but for them live with her. The ages span 27-11 years old. Her primary
support system is 1 of her daughters.

SUBSTANCE USE
She denies any alcoho|, illicit drug or tobacco use. No legal history. No history of CD treatment

DEVELOPMENTAL HISTORY

The patient is originally from Congo and moved to the United States in December 2004. Education
was up until sixth grade and indicates difficulties with school. The patient denies any history of
physical, sexual or emotional abuse however chart review indicates physical abuse in the refugee
camp.

FAMILY HISTORY
The patient denies any known family history of mental illness, substance abuse or completed suicide.

MEDICAL REVIEW OF SYSTEMS
10 point ROS was completed and negative.

MENTAL STATUS EXAM
Please see below.

PH¥SICAL EXAM
Vitals: Weight 80.51 kg, pulse 87, respiratory rate 14, blood pressure 172/110
General: Calm and cooperative. No acute distress.

Meditech report ID number: 0913-4023 Facility: UPA AMB

 

Draft

Page 3 of 9
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 20 of 62 PagelD #: 1534

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

Skin: No rashes, abrasions or ecchymoses noted.
Musculoske|etal: No atrophy, EPS, TD or other abnormal movements noted.
Neurologic: Gait and station within normal limits. Deep tendon reflexes intact

SUMMARY

The patient is a 46-year-old female with past psychiatric history significant for major depressive
disorder with psychotic features, PTSD and anxiety disorder with panic attacks. The patient was last
seen on June 22, 2018 by Dr. Berney and at that time Latuda was discontinued due to cost and she
was started on Risperdal 1 mg twice daily. Patient is not able to name her medications or even know
what she is taking, does not adhere to proper administration. States she had been taking Risperdal 1
mg at night. She ran out of the Zoloft and prazosin. Al| she really knows is that Latuda is effective
for her. Today she indicates primary concern is "worry about self" and endorses significant paranoia.
She feels as though somebody is following her or will harm her. She worries about her house being
bombed. She also indicates extensive worry about her food being poisoned. Overa|l significant for
paranoia along with some delusional thinking. History of auditory hallucinations that essentially
resolved with antipsychotic treatment Onset of symptoms is difficult to determine as the patient is
not certain and indicates "bad memory". Due to language barrier and makes it difficult to complete
and adequate and reliable psychiatric review of systems. Patient's symptoms could be secondary to
an underlying psychotic illness such as schizophrenia however could just be due to the severity of
PTSD.

ASSESSMENT/DSM V DIAGNOSIS
1. Psychotic disorder, unspecified
2. PTSD with panic attacks

DIFFERENTIAL DIAGNOSIS
1. Major depressive disorder, severe, with psychotic features
2. Schizophrenia

TREATMENT PLAN

- Medical records, labs and imaging reviewed.

- Psychotropic Medications: Discontinue Zoloft and prazosin as the patient was not taking
medications Discontinue Risperdal. Restart Latuda 40 mg to be taken at supper to ensure that she
takes this medication properly with enough food. The patient was given Latuda cards to have a
reduction in cost

-Wi|| refer the patient to Southeastern behavioral health as I feel she could benefit from case
management

- Medica|: High blood pressure, recently prescribed medication however unsure of exact adherence.
Follow-up with PCP.

- Therapy: Not indicated at this time.

- Follow-up: 1 month.

- Current plan was discussed with patient including side effects, risks, benefits and alternatives of
medications and treatment The patient demonstrated understanding and agrees with plan of care at
this time.

- Crisis plan was reviewed with the patient to ensure she has resources should any questions or
concerns arise. She was given the number to Avera Behavioral Health and UPA Clinic and encouraged
to cal|. The patient was also reminded of 911, 211 and the emergency department for emergencies.
- The patient was seen and evaluated by the attending physician, Dr. Nuss.

Clinica| Patient intake
l\/leditech report lD number: 0913-4023 Facility: UPA AMB

 

Draft

Page 4 of 9
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 21 of 62 PagelD #: 1535

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

Encounter DatelNumber

9/13/18 TUP258104188

Primary insurance

Avera Morre|l Care

Send AveraChart Enro|lment |nf: No
Nurse

Sydney M Mullin Sep 13, 2018 15:29.
Vita|s

Vitals:

Weight 80.513 kg / 177 lbs 8.000 oz

Pu|se 87 (Normal: 60 - 100 bpm)

Respirations 14 (Normal: 12 - 20)

Blood Pressure 172/110 Sitting, Left Arm
Systo|ic 172 (H) (Normal: 100 - 139 mmHg)
Diastolic 110 (H) (Normal: 60 - 89 mmHg)

Visit Reason: Psychiatric Follow Up

Depression Screen (18Y+)
Date performed: Jun 22, 2018
Not performed: Due to: Patient declined

Al|ergies
Allergies:
Coded Al|ergies:
aspirin (Verified Al|ergyl Severe, Unknown, 5/29/18)

Medication History
Medications Last Reconci|ed on 9/13/18 17:07 by Veronica E Radigan, MD
Lurasidone (Latuda) 40 Mg Tablet
1 TAB PO BEDTlMEl #30 TAB 3 Refills

Prov: Radigan,Veronica E MD, RES 9/13/18
Gabapentin (Neurontin) 300 lVlg Capsule
300 MG PO TlD, #90 CAP 5 Refills

Prov: Berney,Heather J MD, RES 6/22/18
Methylprednisolone (Medrol Dose Pack) 4 l\/lg Tab.ds.pk
0 PO UD, #21 TAB 0 Refills

Prov: Olson,Kalee M PA-C 5/29/18
Cyclobenzaprine (Cyclobenzaprine) 5 Mg Tablet
1 TAB PO T|D for Musc|e Spasm, #30 TAB 0 Refills

Prov: Olson,Kalee M PA-C 5/29/18
LisinoprillHydrochlorothiazide (Lisinopril/Hydrochlorothiazide) 20 Mg/12.5 Mg Tablet
1 TAB PO DA|LY, #30 TAB 0 Refills

Prov: Olson,Kalee M PA-C 5/17/18
Levothyroxine (Levothyroxine) 50 Mcg Tablet
1 TAB PO DA|LY for Thyroidl #30 TAB 0 Refills

Prov: Olson,Kalee l\/l PA-C 5/17/18
Naproxen (Naproxen) 500 Mg Tablet
1 TAB PO BlD PRN for PAlN, #60 TAB

Prov: Knutson,Tricia L MD 1/18/18
Estradiol (Estradiol) 1 Mg Tablet
1 TAB PO DA|LYl #10 TAB 0 Refills

Prov: Knutson,Tricia L MD 1/18/18

Meditech report lD number: 0913-4023 Facility: UPA AMB

 

Draft

Page 5 of 9
LSS CLlNlC AMB REPORT

~ Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 22 of 62 PagelD #: 1536

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

Ferrous Sulfate (Ferrous Sulfate) 325 |Vlg (65 Mg lron) Tablet
1 TAB PO DA|LY for iron Replacement, #30 TAB 3 ReHlls
Prov: Olson,Kalee iVl PA-C
Naproxen (Naproxen) 500 Mg Tablet
1 TAB PO BlD, #30 TAB 0 Refills
Prov: Olson,Kalee M PA-C

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cultural, Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Pain

Pt experiencing pain: Yes

Pain Location: Bilateral Headache
Present Level of Pain: 7/10 Severe

Safety

in abusive relationship: No
Other Safety Concerns: Yes

Additional intake

Current therapy/counseling: No
intake by

Sydney M Mullin Sep 13, 2018 15:29.

Past, Fami|v & Sociai History

Past Medical History
Medical history: Yes

Psychiatric: Anxiety

Past Surgicai History
Surgicai history: No

Sociai History
Sociai history:
Maritai status: Married
Occupation: Morrel|sl flips meat day shift
Travei history: live in SF x 1yrl B&R Congo, Africa came to U.S. in 2004

Aicohoi Use
Alcohoi intake: None

Caffeine Use
Caffeine Use: None

Meditech report lD number: 0913-4023 Facility: UPA AMB

 

11/17/17

8/17/17

Draft

Page 6 of 9
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 23 of 62 PagelD #: 1537

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

Substance Use
Substance use: Denies use

H_Pl
Sociai History
Sociai history:

Maritai status: Married
Occupation: Morre|lsl flips meat day shift
Travei history: live in SF x 1yr, B&R Congol Africa came to U.S. in 2004

AlcohoilSubstances
Alcohoiintake: None
Substance use: Denies use

Caffeine Use
Caffeine Use: None

Psychiatric: Anxiety

Suicide Risk Assessment

Suicide Risk Factors: Denies: Thoughts of self-harm, intent to harm self, Plan to harm selfl Means of carrying outl
Feelings of hopelessness, Feelings of helplessness, Suicidal ideation, Suicide attempts, Family hx (Sl & attempts)
History of Suicide

Patient Hx (S| and attempts)

History of Sl about one year ago.

Family Hx (attempts)

None

Other Risk Factors
Current Psychosocial Stressors: Employmentl Finances, Other (Cultural)

Protective Factors

Future Pians: Yes

Support Systems: Family

Cuitural/Religious Beliefs: Faith in God or higher being
Reason for |iving: Children

Assessment

Current Risk Potentiai: Low

Provided ptlfamiiy: w/emergency telephone numbers
Suicide Risk Potentiai: No intervention indicated

Mental Status Exam

Vitai SignslNurse notes: Reviewed

Appearance: We|l nourished

Behavior: Cooperative, Other (|nitially guarded but opened up more after comfortable)
Speech: Clear, non-pressured

Psychomotor Activity: Normal

Mood: Worried

Affect: Congruent, Restrictedl Downcast

iVleditech report lD number: 0913-4023 Facility: UPA AMB

 

Draft

Page 7 of 9
LSS CLlNlC AMB REPORT

- Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 24 of 62 PagelD #: 1538

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

Thought Process: Goal directed

Thought Content: Yes: Delusionsl Paranoia, No: Suicidal ideation, Homicida| ideationl Hallucinations, Respond to
internal stimu, Obsessions, Compulsions, Other

Sensorium: Alert

Orientation: Oriented x4

Memory: Grossly intact

Attention: Fair

Fund of Know|edge: Below average

intelligence: Below average

Insight: Other (Limited)

Judgement: Other (Limited)

Musculoske|etal: No abnormal movementsl Steady gaitl Steady station

Assessment/Plan
Ambuiatory assessment/plan:
Unspecified psychosis

PTSD (post-traumatic stress disorder)

Additional Plan Detaiis
New Medications
o Lurasidone (Latuda) 40 MG TABLET: 1 TAB PO BEDTlME #30 Ref 3
lnstructions: Take with food
Discontinued Medications
o Sertraiine Hci (Zoloft) 100 MG TABLET: 100 MG PO DA|LY #30 Ref 6
Reason: Patient Choice
o hydrOXYzine Pamoate (Vistaril) 50 MG CAPSULE: 50 iVlG PO 6H PRN ANXlETY #120 Ref 5
Reason: Patient Choice
o Prazosin 2 MG CAPSULE: 2 lVlG PO HS #30 Ref4
lnstructions: take one capsule at bedtime FOR NIGHTMARES.
Reason: Patient Choice
o Risperidone (Risperdai) 1 MG TABLET: 1 MG PO BlD #60 Ref 5
Reason: Patient Choice

Coding
E&M New Patient: performed New Patient Visit - 99205

cc:;:

Veronica E Radigan l\/lDl RES
PSYCH|ATRY
SANFGRD SCHOOL OF MEDlClNE

Robert F Nuss MD

PSYCH|ATRY
AVERA MED GRP UN|V PSYCH ASSOC

|Vleditech report lD number: 0913-4023 Facility: UPA AMB

 

Draft

Page 8 of 9
LSS CLlNlC AMB REPORT

' Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 25 of 62 PagelD #: 1539

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP258104188

 

Meditech report lD number: 0913-4023 Facility: UPA AMB

 

Draft

Page 9 of 9
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 26 of 62 PagelD #: 1540

Patient: NAAMBWE,SALA DOB: 0'|/01/1972 Encounter: TUP246722676

 

AVERA MED GRP UN|VERS|TY PSYCH Patient: NAAMBWE,SALA

4400 W 69TH ST SU|TE 1500 DOB: 01/01/1972 F / 46

S|OUX FALLS Acct: UP0000031726 MR: UP00031504
SD 57108-8171 Enc: TUP246722676

P#: (605)322-5700 Enc Date/Time: 06/22/2018 1530

Provider: Berney, Heather J MD, RES
LSS CLlNlC AMB REPORT

 

<Eiectronical|y signed by HeatherJ Berney MD, RES> 06/29/18 1030

<Eiectronicai|y signed by Vinod S Bhatara MD> 06/29/18 1741

PROGRESS NOTE

PATIENT NAME: NAAMBWE, SALA

ENC#: TUP246722676

DATE OF BIRTH: 01/01/1972

DATE OF SERVICE: 06/22/2018

DICTATED BY: Heather Berney, MD, Psychiatry Resident
A'l'i'ENDING: Vinod Bhatara, MD

CLINIC PROGRESS NOTE

IDENTIFICATION DATA: This patient is a 46-year-old married, employed, Congolese woman who
carries working psychiatric diagnoses including major depressive disorder with psychotic features and
PTSD. The patient was most recently seen in clinic by myself on April 24, 2018.

CURRENT PSYCHOTROPICS:

1. Latuda 40mg q.p.m. with food.

2. Vistaril 50 mg q.6h. p.r.n. anxiety.
3. Prazosin 2 mg q.h.s.

4. Zoloft 100 mg daily.

'.“

INTERVAL HISTORY: Sala says that she has done well on the Latuda. She says "the thoughts about
my son and my daughter went away." The patient had voiced concern in the past that her son was
going to rape her daughter, as she described this among many other delusions. These symptoms did
get better with Seroquel, but the patient had struggled with significant fatigue. Sala says that Latuda
has had the same effect but without making her excessively tired. The only bad part is that the
medication is exceedingly expensive. She says that her insurance covers about $1300 per month, but
that she must still come up with $250 per month. She says "it works great IfI don't take it, I see
crazy things, but ifI do take it I am fine." The patient does hint that she does not take her
medication on a daily basis, saying "I can‘t image taking a pill every day. Am I supposed to take
them every clay for the rest of my life??"

The patient says that she is still struggling with depression and says that she often cries. She also
describes |oneliness and feeling bad about herself. She says "I hate looking in the mirror." The
patient says that she is sleeping adequate|y.

MENTAL STATUS EXAMINA'i'ION:
Meditech report lD number: 0626-0376 Facility: UPA AMB

 

Signed

i Page 1 of 8
LSS CLlNlC AlVlB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 27 of 62 PagelD #: 1541

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP246722676

 

GENERAL APPEARANCE, BEHAVIOR, AND A`l'l'ITUDE: Sala is a well-appearing 46-year-old female who
appears her stated age or perhaps younger. She does appear to be doing well and has a more
youthful and bright appearance about her. She also does not have the watchful/skeptical look about
her that she has in the past appointments. The patient makes no delusional or paranoid statements
today. Hygiene is good.

EYE CONTACT: Good.

SPEECH: Clear and non-pressured.

PSYCHOMOTOR ACTIVITY: Within normal limits.

MOOD: Neutra|.

AFFECT: Full and congruent with mood,and brighter than I have seen in the past

THOUGHT PROCESS: Coherent and logical.

THOUGHT CONTENT: Negative for suici'clal and homicidal ideation, auditory, and visual hallucinations,
delusions, obsessions, compulsions, and paranoia. The patient does not appear to be responding to
internal stimuli at this time.

SENSORIUM: Alert and clear.

ORIENTATION: Oriented x4.

MEMORY: Gross|y intact

A'i'i`ENTION: Fair to good.

FUND OF KNOWLEDGE: Average.

INTELLIGENCE: Average.

INSIGHT: Improving.

JUDGMENT: Fair.

Muscui.osKELErAL: No abnormal movements

ASSESSMENT:

1. Major depressive disorder, recurrent, moderate with psychotic features.
2. PTSD, unspecified.

3. Anxiety disorder with panic.

4. Hypertension.

DIFFERENTIAL DIAGNOSES:

1. Paranoid personality disorder.

2. Delusional disorder.

3. Psychosis, not otherwise specified.

TREATMENT PLAN:

1. PSYCHOTROPICS: Discontinue Latuda but note that the medication worked very well and had a
favorable side effect profile but the medication is simply too expensive. In its place, we will initiate a
trial of Risperdal 1 mg b.i.d. for paranoia and delusions and possibly auditory hallucinations. It
seems difficult to delineate between thoughts and "voices" for this patient Once the patient has
adapted to this, recommend increasing ¢Zoloft to 150 mg, but will defer for now. Continue Vistaril and
prazosin as written above. ‘

2. MEDICAL: Nothing acute. The patient is encouraged to follow with Dr. Knutson as needed.

3. THERAPY: This patient could likely benefit from therapy given self-esteem problems. That said, it
might be best to stabilize any psychosis before heading that route.

4. The patient is asked to return to clinic in two months.

5. The case is discussed with Dr. Bhatara who is in agreement with the plan.

6. The plan is discussed with the patient who is in agreement and denies questions or concerns. She
also agrees to contact this clinic, 211, 911, or an emergency department should she experience
worsening symptoms or side effects that lead her to feel unsafe.

Meditech report lD number: 0626-0376 Facility: UPA AMB

 

Signed

Page 2 of 8
' LSS CLlNlC AMB REPORT

Clase 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 28 of 62 PagelD #: 1542

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP246722676

 

Heather Berney, MD, Psychiatry Resident
Vinod Bhatara, MD, HB/ss DD-O6/22/18‘ DT-06/23/181

DENTIFICATION DATA: This patient is a 46-year-old married, employed, Congolese woman who
carries working psychiatric diagnoses including major depressive disorder with psychotic features and
PTSD. The patient was most recently seen in clinic by myself on April 24, 2018.

CURRENT PSYCHOTROPICS:

1. Latuda as directed

2. Vistaril 50 mg q.6h. p.r.n. anxiety.
3. Prazosin 2 mg q.h.s.

4. Zoloft 100 mg daily.

INTERVAL HISTORY: Sala says that she has done well on the Latuda. She says “the thoughts about my
son and my daughter went away.” The patient had voiced concern in the past that her son was going to
rape her daughter, as she described this among many other delusions, These symptoms did get better with
Seroquel, but the patient had struggled With significant fatigue. Sala says that Latuda has had the same
effect but without making her excessively tired. The only bad part is that the medication is exceedingly
expensive She says that her insurance covers about $1300 per month, but that she must still come up with
$250 per month. She says “it works great. If I don’t take it, 1 see crazy things, but if I do take it I am Hne.”
The patient does hint that she does not take her medication on a daily basis, saying “I can't image taking a
pill every day. Am I supposed to take them every day for the rest of my life??”

The patient says that she is still struggling with depression and says that she often cries. She also describes
loneliness and feeling bad about herself. She says “I hate looking in the mirror.” The patient says that she
is sleeping adequately.

MENTAL STATUS EXAM]NATION:

GENERAL APPEARANCE, BEHAVIOR, AND ATTITUDE: Sala1s a well- -appearing 46-year-old
female who appears her stated age or perhaps younger. She does appear to be doing well and has a more
youthful and bright appearance about her. She also does not have the watchful/skeptical look about her
that she has m the past appointments The patient makes no delusional or paranoid statements today.
Hygiene is good.

EYE CONTACT: Good.

SPEECH: Clear and non-pressured.

PSYCHOMOTOR ACTIVITY: Within normal limits.

MOOD: Neutral.

AFFECT: Full and congruent with mood and brighter than l have seen in the past.

THOUGHT PROCESS: Coherent and logical.

THOUGHT CONTENT: Negative for suicidal and homicidal ideation, auditory, and visual hallucinations,

delusions, obsessions, compulsions, and paranoia. The patient does not appear to be responding to internal
i\/leditech report lD number: 0626- 0376 Facility: UPA AN|B

 

Signed

Page 3 of 8
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 29 of 62 PagelD #: 1543

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP246722676

 

stimuli at this time.

SENSORIUM: Alert and clear.

OR[ENTATION: Oriented x4.

MEMORY: Grossly intact

ATTENTION: Fair to good.

FUND OF KNOWLEDGE: Average.
INTELLIGENCE: Average.

l`NSIGHT: Improving.

JUDGMENT: Fair.

MUSCULOSKELETAL: No abnormal movements

AS SESSMENT:

l. Maj or depressive disorder, recurrent, moderate with psychotic features
2. PTSD, unspecified

3. Anxiety disorder with panic.

4. Hypertension.

DIFFERENTIAL DIAGNOSES:

1. Paranoid personality disorder.

2. Delusional disorder.

3. Psychosis, not otherwise specified.

TREATMENT PLAN:

l. PSYCHOTROPICS: Discontinue Latuda but note that the medication worked very well and had a
favorable side effect profile but said the medication is simply too expensive. In its place, we will initiate a
trial of Risperdal 1 mg b.i.d. for paranoia and delusions and possibly auditory hallucinations. lt seems
difficult to delineate between thoughts and “voices” for this patient, Once the patient has adapted to this,
recommend increasing Zoloft to 150 mg, but will defer for now. Continue Vistaril and prazosin as written
above.

2. MEDICAL: Nothing acute. The patient is encouraged to follow with Dr. Knutson as needed.

3. THERAPY: This patient could likely benefit from therapy given self-esteem problems That said, it
might be best to stabilize any psychosis before heading that route.

4. The patient is asked to return to clinic in two months.

5. The case is discussed with Dr. Bhatara who is in agreement with the plan.

6. The plan is discussed with the patient who is in agreement and denies questions or concerns. She also
agrees to contact this clinic, 211, 911, or an emergency department should she experience worsening
symptoms or side effects that lead her to feel unsafe.

SUPERVISORY NOTE

I evaluated this patient in conjunction with Dr. Berney (resident in psychiatry), with whom I
discussed this patient . Further, I reviewed patient's mental status, including appearance, grooming,
speech, behavior, psychomotor activity,' mood, affect, thought production and associations, thought
content, attention/concentration and insight/judgment I reviewed and discussed patient history,
presenting problem, medications, assessment medication decision making, overall treatment plan
and mitigation strategies, benefits, risks and alternatives, and follow-up plans with resident

Meditech report lD number: 0626-0376 Facility: UPA AMB

 

Signed

Page 4 of 8
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 30 of 62 PagelD #: 1544

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP246722676

 

Overall, I agree with the resident report as noted, above involving findings, assessment medical
.decision making, and treatment plan with the following additions /comments. The pt is not showing
any major medication side effect The risk of self-harm or harm to others in short-term is assessed to
be low. The risk evaluation and mitigation based on evaluation and with a safety plan has been
addressed in the resident report above.

Clinical Patient intake
Encounter DatelNumber

6/22/18 TUP246722676

Primary insurance

Avera Morreil Care

Send AveraChart Enro|lment |nf: No
Nurse

Audrey L Shedd Jun 22, 2018 15:31.
Visit Reason: Psychiatric Follow Up

Depression Screen (18Y+)
Date performed: Jun 22, 2018
PHQ-9:
PHQ-9
Little re in
Feeli down
Troubie too or too much
Tired/Little

than half the

down N
Troubie con
or at
hts better dead or of h

blems cause

R
1
2
2
3
or 0 ot at
3
0
2
S

omewhat
_|_

 

Depression Screening results: indicated: Positive (>9) and

Aliergies
Allergies:
Coded Aliergies:
aspirin (Verified Allergy, Severe, Unknown, 5/29/18)

Medication History _
Medications Last Reconci|ed on 5I29l18 09:52 by Jennifer J Williams, RN
Methylprednisolone (lVledrol Dose Pack) 4 i\(ig Tab.ds.pk
0 PO UD, #21 TAB 0 Renlls

Prov: Olson,Kalee M PA-C 5/29/18
Cyclobenzaprine (Cyclobenzaprine) 5 Mg Tablet
1 TAB PO TlD for Muscle Spasm, #30 TAB 0 Refills

Prov: Olson,Kalee iVl PA-C 5/29/18
LisinoprillHydrochIorothiazide (Lisinopri|/Hydrochlorothiazide) 20 Mg/12.5 iVlg Tablet
1 TAB PO DA|LYl #30 TAB 0 Refills

Prov: Olson,Kalee M PA-C 5/17/18
Nieditech report lD number: 0626-0376 Facility: UPA AMB

 

Signed

Page 5 of 8
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document84-3 Filed10/18/18

Patient: NAAMBWE,SALA DOB: 01/01/1972Encounter: TUP246722676

Page 31 of

62 Page|D #Z 1545

 

Levothyroxine (Levothyroxine) 50 Mcg Tablet
1 TAB PO DA|LY for Thyroid, #30 TAB 0 Refills
Prov: Olson,Kalee M PA-C
Lurasidone (Latuda) 40 Mg Tablet
1 TAB PO BEDTlME, #30 TAB 5 Renils
Prov: Berney,Heather J MD, RES
Prazosin (Prazosin) 2 iVlg Capsule
2 MG PO HS, #30 CAP 4 Refills
Prov: Berney,Heather J iViD, RES
hydrOXYzine Pamoate (Vistaril) 50 Mg Capsule
50 MG PO 6H PRN for ANXlETY, #120 CAP 5 Refilis
Prov: Berney,HeatherJ MD, RES
Sertraline Hci (Zoloft) 100 |Vlg Tablet
100 MG PO DA|LY, #30 TAB 6 Refilis
Prov: Berney,Heather J iV|D, RES
Naproxen (Naproxen) 500 i\/lg Tablet
1 TAB PO BlD PRN for PAlN, #60 TAB
Prov: Knutson,Tricia L MD
Estradioi (Estradiol) 1 |Vlg Tablet
1 TAB PO DA|LY, #10 TAB 0 ReHIls
Prov: Knutson,Tricia L iViD
Ferrous Sulfate (Ferrous Sulfate) 325 iVlg (65 Mg lron) Tablet
1 TAB PO DA|LY for iron Replacement, #30 TAB 3 Refills
Prov: Olson,Kalee M PA-C
Naproxen (Naproxen) 500 Mg Tablet
1 TAB PO BlD, #30 TAB 0 Refiils
Prov: Olson,Kalee N| PA-C

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cuiturai, Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Additional Intake
intake by
Audrey L Shedd Jun 22, 2018 15:31.

Past, Famiiv & Sociai History

Past Medical History
Medical history: Yes

Psychiatric: Anxiety

Past Surgicai History
Surgicalhistory: No

Sociai History
Sociai history:

lVieditech report iD number: 0626-0376 Facility: UPA AMB

 

5/17/18

4/24/1 8

4/24/1 8

4/24/1 8

4/24/1 8

1/18/18

1/18/18

11/17/17

8/17/17

Signed

Page 6 of 8
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 32 of 62 PagelD #: 1546

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP246722676

 

Maritai status: Married
Occupation: iV|orrells, flips meat day shift
Travei history: live in SF x 1yr, B&R Congo, Africa came to U.S. in 2004

Alcohoi Use
Alcohoi intake: None

Caffeine Use
Caffeine Use: None

Substance Use
Substance use: Denies use

H_P|

Sociai History
Sociai history:
Maritai status: Married
Occupation: i\/lorrellsl flips meat day shift
Travei history: live in SF x 1yr, B&R Congo, Africa came to U.S. in 2004

AlcohoilSubstances
Alcoholintake: None
Substance use: Denies use

Caffeine Use
Caffeine Use: None

Psychiatric: Anxiety

Mental Status Exam

Depression Screen (18Y+)
Feb 20, 2018

Assessment/Plan
Ambuiatory assessment/plan:
Additional Plan Details
New Medications
o Risperidone (Risperdai) 1 MG TABLET: 1 MG PO BlD #60 Ref 5
o Gabapentin (Neurontin) 300 MG CAPSULE: 300 MG PO TlD #90 Ref 5
Discontinued Medications
o Lurasidone (Latuda) 40 MG TABLET: 1 TAB PO BEDTlME #30 Ref 5
lnstructions: Take with food
Reason: High cost

cc: ; :
Heather J Berney MD, RES

PSYCH|ATRY
AVERA BEHAV|ORAL HEALTH

Nleditech report iD number: 0626-0376 Facility: UPA AMB

 

Signed

Page 7 of 8
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 33 of 62 PagelD #: 1547

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP246722676

 

Vinod S Bhatara MD
PSYCH|ATRY
AVERA MED GRP UNIV PSYCH ASSOC

<E|ectronically signed by Heather J Berney MD, RES> 06/29/18 1030

<E|ectronically signed by Vinod S Bhatara MD> 06/29/18 1741

i\/leditech report lD number: 0626-0376 Facility: UPA AMB

 

Signed

Page 8 of 8
LSS CLlNlC AMB REPORT

‘ Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 34 of 62 PagelD #: 1548

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP238409870

 

AVERA MED GRP UN|VERS|TY PSYCH Patient: NAAMBWE,SALA

4400 W 69TH ST SU|TE 1500 DOB: 01/01/1972 F / 46

S|OUX FALLS ACCt: UP0000031726 MR: UP00031504
SD 57108-8171 Enc: TUP238409870

P#Z (605)322-5700 Enc Date/Time: 04/24/2018 1330

Provider: Berney, Heather J MD, RES
LSS CLlNlC AMB REPORT

 

<E|ectronically signed by HeatherJ Berney MD, RES> 05/29/18 1510

<E|ectronically signed by William C Fu|ier MD> 05/31/18 1904

PROGRESS NOTE

PATIENT NAME: NAAMBWE, SALA

ENC#: TUP238409870

DATE OF BIRTH: 01/01/1972

DATE OF SERVICE: 04/24/2018

DICTATED BY: Heather Berney, MD, Psychiatry Resident
A'i'i'ENDING: William Fuller, MD

CLINIC PROGRESS NOTE

IDENTIFICATION DATA: This patient is a 46-year-oid married, employed, Congolese woman who a
working psychiatric diagnosis of major depressive disorder with psychotic features and PTSD. The
patient was most recently seen in clinic by myself on 01/19/2018.

CURRENT PSYCHOTROPICS:

1. Prazosin 2 mg q.h.s.

2. Seroquel 100 mg q.h.s. (the patient taking intermittentiy).
3. Zoloft 100 mg daily.

4. Vistaril 50 mg q.6h p.r.n. anxiety.

INTERVAL HISTORY: Sala says that the medication that was provided for her (Seroquel 100 mg) has
been very helpful for her in the sense that it has relieved a lot of anxiety and has "stopped the bad
thoughts." Sala says that she is typically preoccupied with wondering what others are thinking about
her and wondering what others might do to her. For example, Sala explains having the thought that
her son was going to rape her daughter. Sala explains that she knows that this is perhaps a
ridiculous thought, but cannot help but explore it and wonder if it is in fact true. Sala had an
incidence of sexual harassment in her office and the perpetrator was sent to a different department in
the company. She says since that time "whenever I see him, I wonder if he is going to kill me."
Another striking example is that Sala has had a stomachache for a couple of days. She says "I think
the people in the cafeteria are poisoning my food." She describes multiple other paranoid themes.
Sala says that the Seroquel is very helpful in alleviating these symptoms, but says that it makes her
very tired. She says "I take it once every three days. When I first take it, I have to sleep for about
36 hours and then I feel good for another two days and then I get back to the bad thoughts." She is
interested in continuing with a medication with a similar effect that does not result in this level of
sedation.

Meditech report lD number: 0425-0366 Facility: UPA AMB

 

Signed

Page 1 of6
LSS CLlNlC AMB REPORT

Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 35 of 62 PagelD #: 1549

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP238409870

 

PSYCHIATRIC REVIEW OF SYSTEMS: Sala says that when she is taking the Seroquel, she feels much
better. She says "I am not angry or yelling and it helps with my concentration and I do better at
work.“ As described above, the patient makes many statements suggestive of paranoia, though she
does deny being paranoid herself. She says "you don't know for sure that I am wrong, maybe they
did poison my food." She denies feeling as though she is depressed. She says that she sieeps
adequately and sleeps well, in fact too well when she takes the Seroquel. She denies suicidal and
homicidal ideation and she denies auditory and visual hallucinations.

MENTAL STATUS EXAMINATION:

GENERAL APPEARANCE, BEHAVIOR, AND A`l'i'ITUDE: Sala is a weil-appearing 46-year-o|d female who
does appear to be approximately her stated age. The patient is cooperative with question, but is
watchful. The patient makes multiple statements that could be interpreted as paranoid or delusional.
None of the delusional statements are thought to be dangerous in nature. Hygiene is good.

EYE CONTACT: Good.

SPEECH: Clear and non-pressured.

PSYCHOMOTOR ACTIVITY: Within normal iimits.

MOOD: Neutral.

AFFECT: Full and congruent with mood.

THOUGHT PROCESS: Linear.

THOUGHT CONTENT: Positive for paranoia and delusional thinking. Negative for auditory and visual
hallucinations. Negative for suicidal and homicidal ideation. The patient does not appear to be
responding to internal stimuli at the time of this exam.

SENSORIUM: Alert and clear.

ORIENTATION: Oriented x4.

MEMORY: Grossly intact

AT|'ENTION: Fair.

FUND OF KNOWLEDGE: Average.

INTELLIGENCE: Average.

INSIGHT: Limited.

JUDGMENT: Fair.

MUSCULOSKELETAL: No abnormal movements.

ASSESSMENT:

1. Major depressive disorder, recurrent, moderate with psychotic features.
2. PTSD, unspecified.

3. Anxiety disorder with panic.

4. Hypertension.

DIFFERENTIAL DIAGNOSES:

1. Paranoid personality disorder.

2. Delusional disorder.

3. Psychosis, not otherwise specified.

TREATMENT PLAN:

1. PSYCHOTROPICS: Discontinue Seroquel, but note that this medication has been effective in
alleviating paranoid and anxious symptoms. We will instead switch to Latuda 40 mg q.p.m. with food
as it does not lead to sedation and is weight neutral. Target symptoms are paranoia, delusional
thinking, anxiety and anger. Continue Zoloft 100 mg daily. Continue Prazosin at 2 mg q.h.s. and
continue Vistaril 50 mg q.6h p.r.n. anxiety.

2. MEDICAL: The patient is encouraged to continue to follow closely with her PCP Dr. Knutson.

Meditech report lD number: 0425-0366 Facility: UPA AMB

 

Signed

Page 2 of 6
LSS CLlNlC AMB REPORT

l Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 36 of 62 PagelD #: 1550

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP238409870

 

3. THERAPY: This topic was not discussed. The patient voices no interest in individual therapy.

4. The patient is asked to return to clinic in two months.

5. The case is discussed with Dr. Fuller who is in agreement with the plan.

6. The plan is also discussed with the patient who is in agreement and denies questions or concerns.
She also agrees to contact this ciinic, 211, 911, or an emergency department should she experience
worsening symptoms or side effects that lead her to feel unsafe.

Heather Berney, MD, Psychiatry Resident
William Fuller, MD, HB/mm DD-04/24/18 DT-04/25/18

SUPERVISORY NOTE: WILLIAM FULLER MD

Ms. Naambwe is a 46 y.o. female patient who is being followed for recurrent major
depression and PTSD. I saw Ms. Naambwe with Dr. Berney for supervisory purposes The
patient presents for evaluation, medical management and therapies as necessary. Ms. Naambwe
was seen face to face by this physician and the treating resident physician, The patient’s diagnosis,
presenting complaint, treatment pian, and follow up were discussed in detaii. The patient’s currently
prescribed medications, past medication history, and chart were also reviewed. l assessed the patient’s
mental status and discussed this with the resident This included observations about general
appearance, psychomotor activity, speech, mood, affect, thought content, thought process, insight,
and judgment I agree with the resident’s assessment, mental status exam, treatment planning and
follow-up as documented I have reviewed the chart documentation and revised it as necessary.
I have discussed the treatment plan with both resident and patient Benefits, risks, and safety
issues, were also discussed with both resident and patient

Clinical Patient intake
Encounter DatelNumber

4/24/18 TUP238409870

Primary insurance

Avera Morreil Care

Send AveraChart Enro|lment inf: No
Nurse

Lisa L Hahnl RN Apr24, 2018 13:34.
Visit Reason: Psychiatric Follow Up

Depression Screen (18Y+)
Date performed: Apr 24l 2018
Depression Screening results: indicated: Positive (>9) and

Allergies
Allergies:
Coded Allergies:
aspirin (Verified Allergy, Severe, Unknown, 1/18/18)

Medication History
Medications Last Reconci|ed on 1I18l18 3:21 pm by Gala M Woitte, RN
QUEtiapine (SEROquel) 100 Mg Tablet

Meditech report lD number: 0425-0366 Facility: UPA AMB

 

Signed

Page 3 of 6
LSS CLlNlC AMB REPORT

_ Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP238409870

Page 37 of 62 PagelD #: 1551

 

1 TAB PO HS, #30 TAB 5 Refiils
Prov: Berney,Heather J MD, RES
Prazosin (Prazosin) 2 Mg Capsule
2 MG PO HS, #30 CAP 4 Refiils
Prov: Berney,Heather J MD, RES
Naproxen (Naproxen) 500 Mg Tablet
1 TAB PO BlD PRN for PAlN, #60 TAB
Prov: Knutson,Tricia L MD
Estradioi (Estradiol) 1 Mg Tablet
1 TAB PO DA|LY, #10 TAB 0 Refiils
Prov: Knutson,Tricia L MD
Ferrous Sulfate (Ferrous Sulfate) 325 Mg (65 Mg lron) Tablet
1 TAB PO DA|LY for iron Rep|acement, #30 TAB 3 Refiils
Prov: Olson,Kalee M PA-C
hydrOXYzine Pamoate (Vistaril) 50 |Vlg Capsule
50 MG PO 6H PRN for ANXlETYl #120 CAP 5 Refiils
Prov: Gaines,Robin A MD, RES
Sertraline Hci (Zoioft) 100 lVig Tablet
100 lViG PO DA|LY, #30 TAB 6 Refiils
Prov: Gaines,Robin A |VlDl RES
Levothyroxine (Levothyroxine) 50 Mcg Tablet
1 TAB PO DA|LY for Thyroidl #30 TAB 5 Refiils
Prov: Olson,Kalee M PA-C

1/19/18

1/19/18

1/18/18

1/18/18

11/17/17

11/14/17

11/14/17

11/6/17

LisinoprillHydrochlorothiazide (Lisinoprii/Hydrochlorothiazide) 20 lVig/12.5 l\/lg Tablet

1 TAB PO DA|LY, #30 TAB 5 Refiils
Prov: Olson,Kalee M PA-C

Naproxen (Naproxen) 500 |Vlg Tablet

1 TAB PO BlD, #30 TAB 0 Refiils
Prov: Olson,Kalee M PA-C

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cuiturail Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Additional intake
intake by
Lisa L Hahn, RN Apr 24, 2018 13:34.

Past, Family & Sociai History

Past Medical History
Medical history: Yes

Psychiatric: Anxiety

Past Surgicai History
Surgicai history: No

Meditech report lD number: 0425-0366 Facility: UPA AMB

 

11/6/17

8/17/17

Signed

Page 4 of 6
LSS CLlNlC AMB REPORT

' Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 38 of 62 PagelD #: 1552

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP238409870

 

Sociai History
Sociai history:
Maritai status: Married
Occupation: Morrells, flips meat day shift
Travei history: live in SF x 1yr, B&R Congol Africa came to U.S. in 2004

Alcohol Use
Alcohoi intake: None

Caffeine Use
Caffeine Use: None

Substance Use
Substance use: Denies use

N
Sociai History
Sociai history:

Maritai status: Married
Occupation: Morrells, flips meat day shift
Travei history: live in SF x 1yr, B&R Congol Africa came to U.S. in 2004

AlcohoilSubstances
Alcohoiintake: None
Substance use: Denies use

Caffeine Use
Caffeine Use: None

Psychiatric: Anxiety

Mental Status Exam

Depression Screen (18Y+)
Feb 20, 2018

Assessment/Plan
Ambuiatory assessment/pian:
Major depressive disorder, recurrent episode with mood-congruent psychotic features

PTSD (post-traumatic stress disorder)

Additional Plan Details
New Medications
o Lurasidone (Latuda) 40 MG TABLET: 1 TAB PO BEDTlME #30 Ref 5
|nstructions: Take with food
Renewed Medications
o Sertraline Hcl (Zoioft) 100 MG TABLET: 100 MG PO DA|LY #30 Ref 6
o hydrOXYzine Pamoate (Vistaril) 50 MG CAPSULE: 50 MG PO 6H PRN ANXlETY #120 Ref 5
o Prazosin 2 MG CAPSULE: 2 MG PO HS #30 Ref4
instructions: take one capsule at bedtime FOR NlGHTMARES.
Face to face time with patient: 30 minutes
Meditech report iD number: 0425-0366 Facility: UPA AMB

 

Signed

Page 5 of 6
LSS CLlNlC AMB REPGRT

'Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 39 of 62 PagelD #: 1553

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP238409870

 

Coding
E&M EST Patient Visit: performed Est Patient Visit ~ 99213

cc:;:

Heather J Berney MD, RES
PSYCH|ATRY
AVERA BEHAV|ORAL HEALTH

William C Fuller MD
PSYCH|ATRY
AVERA MED GRP UN|V PSYCH ASSOC

<E|ectronically signed by Heather J Berney MD, RES> 05/29/18 1510

<E|ectronically signed by William C Fuller MD> 05/31/18 1904

Meditech report lD number: 0425-0366 Facility: UPA AMB
Signed

 

Page 6 of 6
LSS CLlNlC AMB REPORT

' Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 40 of 62 PagelD #: 1554

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP193011616

 

AVERA MED GRP UN|VERS|TY PSYCH Patient: NAAMBWE,SALA

4400 W 69TH ST SU|TE 1500 DOB: 01/01/1972 F / 45

S|OUX FALLS ACCtZ UP0000031726 MR: UP00031504
SD 57108-8171 Enc: TUP193011616

P#: (605)322-5704 Enc Date/Time: 05/16/2017 1215

Provider: Makar, Ann A MD, RES
LSS CLlNlC AMB REPORT

 

<E|ectronically signed by Ann A Makar MD, RES> 06/14/17 1454
<E|ectronically signed by William C Fuller MD> 06/27/17 0910

PROGRESS NOTE
IDENTIFICATION DATA: The patient is a 45-year-old married Congolese woman from Sioux Falls,
South Dakota. She is here for follow up from last week, for psychotic symptoms

SUBJECTIVE:

Patient was started on Risperdal 0.5 mg PO BID one week ago for paranoia. Patient thought people were
following her home and had VH of herself shooting back at people. She thought her coworkers carried
guns and wanted her dead. Patient said she does feel fatigued, however her mind is "relaxed" after starting
Risperdal. She denies hallucinations. She has no issues with people at work, "I don't care if they laugh or
point at me." Patient is sleeping better. No more nightmares. No delusions or paranoia are revealed
during this visit.

MENTAL STATUS EXAM: Please see below

ASSESSMENT:
Major depressive disorder, recurrent, mild--psychosis resolved.
PTSD

PLAN:
Continue current medications Risperdal 0.5 mg PO BlD,

SUPERVISORY NOTE: WILLIAM FULLER MD

Ms. Naambwe is a 45 y.o. female patient who is being evaluated for recurrent major
depression and PTSD. l saw Ms. Naambwe with Dr. Makar for supervisory purposes The
patient presents for evaluation, medical management and therapies as necessary. Ms. Naambwe
was seen face to face by this physician and the treating resident physician The patient’s diagnosis,
presenting complaint, treatment plan, and follow up were discussed in detail. The patient’s currently
prescribed medications, past medication history, and chart were also reviewed. I assessed the patient’s
mental status and discussed this with the resident This included observations about general
appearance, psychomotor activity, speech, mood, affect, thought content, thought process, insight,

Meditech report lD number: 0516-4434 Facility: UPA AMB

 

Signed

Page 1 of4
LSS CLlNlC AMB REPORT

' Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 41 of 62 PagelD #: 1555

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP193011616

 

and judgment I agree with the resident’s assessment, mental status exam, treatment planning and
follow-up as documented. I have reviewed the chart documentation and revised it as necessary.

I have discussed the treatment plan with both resident and patient Beneflts, risks, and safety
issues, were also discussed with both resident and patient

Clinical Patient intake
Encounter DatelNumber

5/16/17 TUP193011616

Primary insurance

Avera Morreil Care

Send AveraChart Enro|lment |nf: No
Nurse

Ann A Makar, MD Nlay16,201718:51.
Visit Reason: Psychiatric Follow Up

Allergies & Medication History
Allergies:
Coded Allergies:
aspirin (Unverified Allergy, Severe, Unknown, 4/26/17)
Medications Last Reconci|ed on 5I16I17 18:54 by Ann A Makar, MD
Risperidone 0.5 Mg Tablet1 Tab PO BlD #60 TAB Ref 1

Prov: Makar,Ann A MD, RES 5/9/17
Prazosin 1 Mg Capsule1 i\/ig PO BEDTlME #30 CAP Ref 0

Prov: Makar,Ann A MD, RES 5/9/17
Lorazepam 1 lVlg Tablet1 i\/ig PO BEDTlME #30 TAB Ref 0

Prov: Olson,Kalee M PA-C 4/26/17
Sertraline Hci (Zoioft)100 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 5

Prov: Olson,Kalee lVl PA-C 4/26/17
Levothyroxine 100 Mcg Tablet1 Tab PO DA|LY Thyroid #30 TAB Ref 5

Prov: Olson,Kalee M PA-C 3/20/17
Lisinopril/Hydrochlorothiazide 20 Mg/12.5 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 5

Prov: Olson,Kalee lVl PA-C 3/7/17

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cuitura|, Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Additional intake
intake by
Ann A Makar, MD May 16l 2017 18:51.

HP|

Sociai History
Sociai history:
Maritai status: Married
Occupation: Morrells, flips meat day shift
Travei history: live in SF x 1yr, B&R Congol Africa came to U.S. in 2004

Meditech report lD number: 0516-4434 Facility: UPA AMB

 

Signed

Page 2 of4
LSS CLlNlC AMB REPORT

‘ Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 42 of 62 PagelD #: 1556

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP193011616

 

AlcohoilSubstances
Alcohoiintake: None
Substance use: Denies use

Caffeine Use
Caffeine Use: None

Mental Status Exam

Appearance: Weii nourished, Weli-groomed
Behavior: Cooperative

Eye contact: Good

Speech: Ciear, non-pressured
Psychomotor Activity: Normal

Mood: Other("tired")

Affect: Full

Thought Process: Coherentl logical
Thought Content: No: Suicidal ideation, Homicidai ideation, Hallucinations, Delusionsl Respond to internal stimul
Paranoial Obsessionsl Compulsions, Other
Sensorium: Alert

Orientation: Oriented x4

Memory: Grossly intact

Attention: Good

Fund of Know|edge: Average
intelligence: Average

insight: Fair

Judgement: Other (improving)
Musculoske|etal: No abnormal movements

Assessment/Plan

Ambuiatory assessment/pian:

PTSD (post-traumatic stress disorder)
Face to face time with patient: 20 minutes

Coding
E&M EST Patient Visit: performed Est Patient Visit - 99213

cc:;:

Ann A Makar MD, RES
PSYCH|ATRY
USD SCHOOL OF MEDlClNE

William C Fuller MD

PSYCH|ATRY
AVERA MED GRP UN|V PSYCH ASSOC

Meditech report lD number: 0516-4434 Facility: UPA AMB

 

Signed

Page 3 of4
LSS CLlNlC AMB REPORT

' Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 43 of 62 PagelD #: 1557

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP193011616

 

<E|ectronically signed by Ann A Makar MD, RES> 06/14/17 1454

<E|ectronically signed by William C Fuller MD> 06/27/17 0910

Meditech report lD number: 0516-4434 Facility: UPA AMB

 

Signed

Page 4 of 4
LSS CLlNlC AMB REPORT

` Case 4:17-cv-O4123-LLP Document 84-3 Filed 10/18/18 Page 44 of 62 PagelD #: 1558

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP192185921

 

AVERA MED GRP UN|VERS|TY PSYCH Patient: NAAMBWE,SALA

4400 W 69TH ST SU|TE 1500 DOB: 01/01/1972 F / 45

S|OUX FALLS ACCt: UP0000031726 |V|R: UP00031504
SD 57108-8171 Enc: TUP192185921

P#: (605)322-5704 EnC Date/Time: 05/09/2017 1245

Provider: Makar, Ann A MD, RES
LSS CLlNlC AMB REPORT

 

<E|ectronically signed by Ann A Makar MD, RES> 06I14l17 1440
<E|ectronically signed by William C Fuller MD> 06I20/17 1134

PROGRESS NOTE

IDENTIFICATION DATA: The patient is a 45-year-old married Congolese Woman from Sioux Falls,
South Dakota. She is here as a new patient for psychiatric evaluation, The patient was referred by Kalee
Olson, PA.

HISTORY OF PRESENT ILLNESS: The patient states that last week, she saw people following her (that
Weren't there). She said she saw herself having a gun and shooting them. The patient has been afraid in the
parking lot. Whenever she sees people, she is paranoid that they might figure out her address Thus she is
switching streets on her way home, so that no body can find out what her address is Sometimes she is
afraid in her room because "people might sneak through the window." The patient works at John Morrell.
The patient said that she is having a lot of issues with male coworkers She speaks of an incident when a
man elbowed her. She states "I am afraid of people touching my skin." She also gets paranoid that people at
work have a knife or gun. The patient has been home for one month due to mental illness reasons The
patient also has been looking for a new job.

The patient requires sleep medicine She uses Ativan 1 mg at night The patient states she feels sad "a lot."
She had suicidal ideations in January when she was at the Yankton river. She stated "I felt like I could
jump in the river." The patient has not been having recent suicidal ideations. Her energy is poor. She has
poor appetite. She denies homicidal ideations. She does endorse auditory and visual hallucinations.

PAST MEDICAL HISTORY: The patient has never been hospitalized in a psychiatric facility. She has no
previous suicide attempts The patient was started on Zoloft 100 mg p.o. daily by primary care and Ativan
1 mg p.o. q.h.s. for sleep by primary care. The patient has medical history of hypertension She denies any
history of head trauma or seizures

FAMILY HISTORY: Noncontributory.

SOCLA.L HISTORY: The patient came nom the Congo to the United States in December 2004. She first
came to Texas where her husband is still living. She currently lives in Sioux Falls with three children at
home. She has eight children total, ages range from 9 years old to 26 years old. She said that she is
"African married" and her husband is in Texas. The patient does have a history of physical abuse at a
refugee camp. This is part of Why she is so sensitive to people touching her skin. She states "I don't want
Meditech report iD number: 0509-3014 Facility: UPA AMB

 

Signed

Page 1 of 5
LSS CLlNlC A|ViB REPORT

Case'4:17-cV-O4123-LLP Document 84-3 Filed 10/18/18 Page 45 of 62 Page|D #: 1559

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP192185921

 

the guys touch me, I remember everything." The patient does endorse nightmares and flashbacks
SUBSTANCE ABUSE HISTORY: The patient is a nonsmoker. She denies any alcohol or drug use.

REVIEW OF SYSTEMS: The patient does have high blood pressure this morning; however, denies any
chest pain, palpitations, headache, or blurry Vision. The remainder of the 10-point review of systems is
negative. 1

MEDICATIONS:

1. Lorazepam l mg p.o. q.h.s.

2. Sertraline 100 mg p.o. daily.

3. Levothyroxine 100 mcg p.o. daily.

4. Lisinopril/hydrochlorothiazide one tablet p.o. daily.

ALLERGIES: Aspirin.

ASSESSMENT:
l. Major depressive disorder, recurrent, severe with psychotic features
2. PTSD.

DIFFERENTML DLA.GNOSES: Some of her paranoia can be attributed to her trauma at the refugee camp
where she witnessed and Was abused by men. However, she has visual hallucinations and is taking different
routes to go home, because of paranoia. She is also having flashbacks and nightmares indicative of PTSD.
The patient may have some signs of mixed personality disorder; however, this is by no means the primary
diagnosis

PLAN: Start Prazosin 1 mg p.o. q.h.s. for nightmares. The patient does have a history of hypertension, l did
speak with her primary care provider, Kalee Olson, PA before starting the Prazosin to prevent hypotension.
She said that starting Prazosin will be fine. I had also taken the patient's blood pressure and pulse during
this appointment Blood pressure was 180/101. I shared this With Ms. Olson as well and she noted the
patient's consistent noncompliance

SUPERVISORY NOTE: WILLIAM FULLER MD

Ms. Naambwe is a 45 y.o. female patient who is being evaluated for recurrent major
depression and PTSD. I saw Ms. Naambwe with Dr. Makar for supervisory purposes The
patient presents for evaluation, medical management, and therapies as necessary. Ms. Naambwe
was seen face to face by this physician and the treating resident physician. The patient’s diagnosis,
presenting complaint, treatment plan, and follow up were discussed in detail. The patient’s currently
prescribed medications, past medication history, and chart were also reviewed. I assessed the patient’s
mental status and discussed this with the resident This included observations about general
appearance, psychomotor activity, speech, mood, affect, thought content, thought process, insight,
and judgment I agree with the resident’s assessrrient, mental status exam, treatment planning and

Meditech report |D number: 0509-3014 Facility: UPA AMB

 

Signed

Page 2 of 5
LSS CLlNlC AMB REPORT

l Case' 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 46 of 62 Page|D #: 1560

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP192185921

 

follow-up as documented I have reviewed the chart documentation and revised it as necessary.
I have discussed the treatment plan with both resident and patient Beneiits, risks, and safety
issues, were also discussed with both resident and patient

Clinical Patient |ntake
Encounter DatelNumber

5/9/17 TUP192185921

Primary |nsurance

Avera Morrel| Care

Send AveraChart Enro|lment |nf: No
Nurse

Ann A Makar, MD May 9, 2017 15:28.
Vita|s

Vita|s:

Pulse 77 (Normal: 60 - 100 bpm)

Blood Pressure 180/101 Sitting, Right Arm
Systo|ic 180 (H) (Normal: 100 - 139 mmHg)
Diasto|ic 101 (H) (Normal: 60 - 89 mmHg)

Visit Reason: New Patient

Allergies & Medication History '»
Allergies: '
Coded Allergies:
aspirin (Unverit"led Allergy, Severe, Unknown, 4/26/17)
Medications Last Reconci|ed on 6I12l17 09:28 by Ann A Makar, MD
Risperidone 0.5 |V|g Tablet1 Tab PO BlD #60 TAB Ref1

Prov: Makar,Ann A MD, RES 5/9/17
Prazosin 1 Mg Capsule1 lVlg PO BEDTlME #30 CAP Ref 0

Prov: Makar,Ann A MD, RES 5/9/17
Lorazepam 1 Mg Tablet1 |V|g PO BEDTlME #30 TAB Ref 0

Prov: Olson,Kalee M PA-C 4/26/17
Sertraline Hc| (Zo|oft)100 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 5

Prov: Olson,Kalee lVl PA-C 4/26/17
Levothyroxine 100 Mcg Tablet1 Tab PO DA|LY Thyroid #30 TAB Ref 5

Prov: Olson,Kalee M PA-C 3/20/17
LisinoprillHydroch|orothiazide 20 Mg/12.5 |V|g Tablet1 Tab PO DA|LY #30 TAB Ref 5

Prov: Olson,Kalee lVl PA-C 3/7/17

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cu|tura|, Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Additional |ntake
|ntake by
Ann A Makar, MD May 9, 2017 15:28.

HP|
Meditech report |D number: 0509-3014 Facility: UPA AMB

 

Signed

Page 3 of 5
LSS CLlNlC AMB REPORT

' Case’4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 47 of 62 PagelD #: 1561

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TUP192185921

 

Social History
Socia| history:
Maritai status: l\/larried
Occupation: |V|orre|ls, flips meat day shift
Travei history: live in SF x 1yr, B&R Congo, Africa came to U.S. in 2004

AlcohoilSubstances
Alcoho|intake: None
Substance use: Denies use

Caffeine Use
Caffeine Use: None

Mental Status Exam

Vital Signs: Reviewed (Patient has hx of HTN, she didn't take her meds. PCP was contacted and told about BP=
180/101.)

Appearance: We|l nourished, We|l-groomed
Behavior: Cooperative

Eye contact: Fair

Speech: Clear, non-pressured
Psychomotor Activity: Normal

Mood: Sad

Affect: Congruent

Thought Process: Coherent, logical
Thought Content: Yes: Hallucinations, Paranoia, No: Suicidal ideation, Homicidai ideation, Delusions, Respond to
internal stimu, Obsessions, Compulsions
Sensorium: Alert

Orientation: Oriented x4

Memory: Grossly intact

Attention: Good

Fund of Know|edge: Average
intelligence: Average

lnsight: Questionable

Judgement: Fair

Musculoske|etal: No abnormal movements

Assessment/Plan
Ambuiatory assessment/plan:
Depression
Severe episode of recurrent major depressive disorder, with psychotic features
Depression Type: major depressive disorder
Major depression recurrence: recurrent
Active/Remission status: currently active
Major depression episode severity: severe
Psychotic features: with psychotic features

PTSD (post-traumatic stress disorder)

Additional Plan Details

New Medications
o Prazosin 1 MG CAPSULE: 1 MG PO BEDTlME #30 Ref 0
o Risperidone 0.5 MG TABLET: 1 TAB PO BlD #60 Ref 1

Meditech report lD number: 0509-3014 Facility: UPA AMB

 

Signed

Page 4 of 5
LSS CLlNlC AMB REPORT

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 48 of 62 PagelD #: 1562

Patient: NAAMBWE,SALA DOB: 01/01/1972,Encounter: TUP192185921

 

Face to face time with patient: 80 minutes

Coding

Diagnostic Eval: performed Eval w med srvcs-90792

1
\

cc: ; :
Ann A Makar |V|D, RES
PSYCH|ATRY
USD SCHOOL OF MEDlClNE
William C Fuller MD

PSYCH|ATRY
AVERA MED GRP UN|V PSYCH ASSOC

<E|ectronically signed by Ann A Makar MD, RES> 06/14/17 1440

<E|ectronically signed by William C Fuller MD> 06/20/17 1134

Meditech report lD number: 0509-3014 Facility: UPA AMB

 

Signed

Page 5 of 5
LSS CLlNlC AMB REPORT

' Cas_e 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 49 of 62 PagelD #: 1563

Patient: NAAMBWE,SALA DoB: 01/01/1972 Encounter: TMG165590490

 

Daw|ey Farm AMG McGreevy Patient: NAAMBWE,SALA

1035 SOUTH HlGHL|NE PLACE DOB: 01/01/1972 F / 44

S|OUX FALLS Acct: MG0000318605 MR: MGOO242898
SD 57110-1000 Enc: TMG165590490

P#: (605)322-2925 Enc Date/Time: 09/23/2016 1530

Provider: Olson, Kalee M PA-C
LSS CLlNlC AMB REPORT

 

<E|ectronically signed by Kalee M Olson PA-C> 09/29/16 0942

Nurse interview Notes

Encounter DatelNumber

9/23/16 TMG165590490

Primary |nsurance

Avera Morreil Care

Send AveraChart Enro|lment |nf: No
High blood pressure, dizziness, seeing things that are not here.
Blackness at times

Chest tightness and headache- Hot

Uses ice packs to help her sleep

Nurse

Ann M Rozeboom, RN Sep 23, 2016 15:17.
Travel

Travel Outside US Last 30 Days: No

Vitals
Vita|s:
Height 5 ft 3.25 in / 160.66 cm
Weight 72.121 kg/ 159 lbs
BSA1.81 m2
BM| 27.9 kglm2 (H) (Normal: 18.5 - 24 kg/m2)
Temperature 98.1 F/ 36.72 C (Normal: 36.4 - 38 C)
Pulse 68 (Normal: 60 - 100 bpm)
Respirations 18 (Normal: 12 - 20)
Blood Pressure 170/98
Systo|ic 170 (H) (Normal: 100 - 139 mmHg)
Diasto|ic 98 (H) (Normal: 60 - 89 mmHg)
Visit Reason: Medication Recheck

Allergies & Medication History
Allergies:
Coded Allergies:
aspirin (Unverified Allergy, Severe, Unknownl 8/26/16)
Medications Last Reconci|ed on 9I23l16 15:21 by Ann M Rozeboom, RN
Meloxicam 7.5 Mg Tablet7.5 lVlg PO DA|LY back pain #20 TAB
Prov: Bleeker,Bonnie L PA 8/26/16

Meditech report ID number: 0926-0460 Facility: MCG/AMB

 

Signed

Page 1 of4
LSS CLlNlC AMB REPORT

Cas_e 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 50 of 62 PagelD #: 1564

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TM6165590490

 

Cyclobenzaprine 10 Mg Tablet1 Tab PO BEDTlME Muscle Spasm #30 TAB

Prov: B|eeker,Bonnie L PA 8/26/16
Sertraline Hcl (Zoloft)25 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 2
Prov: Olson,Kalee M PA-C 6/22/16

Pain
Pt experiencing pain: No

Safety

Fa|l in last 3 months: No

ln abusive relationship: No
Other Safety Concerns: No

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cultural, Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Nursing E&M Codes-PBB
E&M Codes-Established: Performed Brief

Past, Family & Social History

Past Medical History
Medical history: No

Past Surgical History
Surgical history: No

Social History
Socia| history:
Marital status: Married
Occupation: Morrellsl flips meat day shift
Travel history: live in SF x 1yr, B&R Congo, Africa came to U.S. in 2004

Alcoho| Use
Alcohol intake: None

Caffeine Use
Caffeine Use: None

Substance Use
Substance use: Denies use

PROGRESS NOTE
Subjective: Patient presents to discuss ongoing issues with headaches, elevated BP, and anxiety/
depression. In the past she has had issues with severe tension headaches that have led to an

Meditech report ID number: 0926-0460 Facility: MCG/AMB

 

Signed

Page 2 of 4
LSS CLlNlC AMB REPORT

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 51 of 62 PagelD #: 1565

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TM6165590490

 

elevation in her BP. If she did not have a headache her BP readings were within normal range. It was
thought that the headaches were contributing to her headaches as she would get relief from Torado|
injections and have a reduction in her BP. She states that she is now checking her BP at home and
the are consistently elevated around 150 systolic regardless of whether or not she has a headaches
She continues to get frequent headaches that are in the back of her neck. She attributes this to stress
at work which she has discussed with me before. She has felt that some men at work have verbally
assaultive to her and she will go to the personal office frequently and they will not help her. She
states that when this happens her BP increases. Last appointment with me she was started on
sertraline which she feels is somewhat helpful if her work situation is going okay.

She also reports that she has been having visual hallucinations for the last several weeks. Last week
she saw a man sitting in her chair at home under a sign that said "no smoke" and his skin was
peeling off. She is able to describe several details of this vision including details of what this man
looked like. She states that she always sees visions of peoplel She states that she knows she was
awake and was not sleeping.

ROS: Negative except as noted in HPI.

Objective:

Vita|s are reviewed in the EMR

General: Patient is alert, oriented, and in no acute distress.

Psych: Mood and affect are anxious.

HEENT: Head is normal cephalic, atraumatic.

Pupils are equal, round and reactive to light. Extra ocular muscles are functionally normal. Sclera are
normal.

TMs are clear bilaterally without bulging or erythema.

Posterior pharynx is pink and moist. No tonsillar exudate present.

Nares patent with no discharge bilaterally.

NECK: Supple without lymphadenopathy noted. Trachea midline. Thyroid not enlarged.
HEART: Regu|ar rate and rhythm with no rubs, murmurs, or gallops.

LUNGS: Clear to auscultation bilaterally, with no wheezes, rales, or rhonchi noted.
EXT: No lower extremity edema noted.

Assessment: Elevated BP
Visual Hallucinations
Stress at work

Tension headache

Plan: 1. Elevated BP. BP has been consistently elevated, at this point l am going to try her on
Lisinopril/HCTZ and see her back in 1 week to check her BP.

2. Visual Hallucinations. Likely secondary to increased stress. Question Axis II diagnosis, may
consider psych referral in the future.

3. Stress at work. Continue with medications as prescribed.

4. Tension Headache. Toradol given in clinic.

Follow up recommended in 1 week. I do see in the chart that she had a TSH in 2014 that was
elevated, l do not see that this was addressed or followed up. Wi|| consider checking at her
appointment in 1 week.

Assessment/Plan*
Meditech report ID number: 0926-0460 Facility: MCG/AMB

 

Signed

Page 3 of 4
LSS CLlNlC AMB REPORT

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 52 of 62 PagelD #: 1566

* l ¢

Patient: NAAMBWE,SALA DoB; 01/01/1972 Encounter: TM<5165590490

 

Ambuiatory assessment/plan:

Hypertension
Qualiflers: l15.9 - Secondary hypertension
Hypertension type: unspecined secondary hypertension

Headache
Qualiflers: G44.229 - Chronic tension-type headachel not intractable
Headache type: tension-type
Headache chronicity pattern: chronic headache
lntractability: not intractable

Visual hallucinations
Stress at work

Additional Plan Details
New Medications
o LisinoprillHydrochlorothiazide 10 MG/12.5 MG TABLET: 1 TAB PO DA|LY #30 Ref 0
New Diagnostics
o Comp|ete Metabolic Panel, Today @ DAWLEY FARMS AMG MCGREEW
Dx: Hypertension
New Office Procedures
o Ketoro|ac 60mgl2ml via|, Today
Ketoro|ac (Ketorolac 60mgl2m|) 60 MG/2 ML VlAL: 60 MlLLlGRAM lNTRAMUSC Qty 1 VlAL
Administered by: Ann M Rozeboom, RN on 09/23/16 at 4:47pm Site: Rt Gluteus Maximus
Lot: 63-311-dk Expiration Date: 03/01/18
Manufacturer: HOSP|.|NC Source: Private
Dx: Headache
Plan

[P]
cc: ; :
Kalee M Olson PA-C

OTHER
AVERA MED GRP DAWLEY FAR|V|

<E|ectronically signed by Kalee M Olson PA-C> 09/29/16 0942

Meditech report ID number: 0926-0460 Facility: MCG/AMB

 

Signed
Page 4 of 4

LSS CLlNlC AMB REPORT

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 53 of 62 PagelD #: 1567

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG190883451

 

Daw|ey Farm AMG McGreevy Patient: NAAMBWE,SALA

1035 SOUTH HlGHL|NE PLACE DOB: 01/01/1972 F/45

S|OUX FALLS Acct: M60000318605 MR: MGOO242898
SD 57110-1000 Enc: TMG190883451

P#: (605)322-2925 Enc Date/Time: 04/26/2017 1415

Provider: Olsonl Kalee M PA-C

LSS CLlNlC AMB REPORT

 

<E|ectronically signed by Kalee M Olson PA-C> 04l29l17 2228

Nurse interview Notes

Encounter DatelNumber

4/26/17 TMG190883451

Primary insurance

Avera Morrell Care

Send AveraChart Enro|lment |nf: No

Patient presents to clinic today for a recheck. She is not checking blood pressures at home. Patient
does report the lorazepam is helpful with anxiety.
Nurse

JenniferJ Williams, RN Apr 26l 2017 14:04.

Trave|

Travel Outside US Last 30 Days: No

Vita|s
Vita|s:

Height 5 ft 3 in / 160.02 cm

Weight 74.389 kg / 164 lbs

BSA 1.84 m2

BM| 29.1 kglm2 (H) (Normal: 18.5 - 24 kg/m2)

Temperature 98.3 F - Tympanic/ 36.83 C (Normal: 36.4 - 38 C)

Pulse 77 (Normal: 60 - 100 bpm)

Respirations 16 (Normal: 12 - 20)

B|ood Pressure 138/89 Sitting, Right Arm
Systo|ic 138 (Normal: 100 - 139 mmHg)
Diasto|ic 89 (Normal: 60 - 89 mmHg)

Pulse Oximetry 98, Room Air

Visit Reason: Follow Up Medical Visit

Allergies & Medication History
Allergies:
Coded Allergies:

aspirin (Unverifred Allergy, Severe, Unknownl 4/26/17)
Medications Last Reconci|ed on 4/26/17 14:09 by Jennifer J Williams, RN
Levothyroxine 100 Mcg Tablet1 Tab PO DAlLY Thyroid #30 TAB Ref 5

Prov: Olson,Kalee M PA-C 3/20/17

Lorazepam 1 lVlg Tablet1 Mg PO BEDTlME #30 TAB Ref 0

Meditech report lD number: 0429-0499 Facility: |VlCG AMB

 

Sig ned

Page 1 of4
LSS CLlNlC AMB REPORT

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 54 of 62 PagelD #: 1568

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG190883451

 

Prov: Olson,Kalee M PA-C 3/20/17
Sertraline Hcl (Zoloft)25 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 2

Prov: Olson,Kalee M PA-C 3/14/17
Lisinopril/Hydrochlorothiazide 20 lVlg/12.5 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 5

Prov: Olson,Kalee M PA-C 3/7/17

Pain
Pt experiencing pain: No

Safety

Fa|| in last 3 months: No

|n abusive relationship: No
Other Safety Concerns: No
Education provided: No

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Cultural, Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Past, Family & Social HistoLr

Past Medical History
Medical history: No

Past Surgical History
Surgical history: No

Sociai History
Socia| history:
Marital status: Married
Occupation: Morrells, flips meat day shift
Travel history: live in SF x 1yr, B&R Congo, Africa came to U.S. in 2004

Alcohol Use
Alcohol intake: None

Caffeine Use
Caffeine Use: None

Substance Use
Substance use: Denies use

PROGRESS NOTE

Subjective: Patient presents to for followup on hypertension, anxiety, and problems in her workplace.
We have been following her closely due high anxiety symptoms and stressful environment at work.
She is feeling MUCH better since her last visit. She feels her medications are working well and has

Meditech report lD number: 0429-0499 Facility: MCG AMB

 

Signed

Page 2 of 4
LSS CLlNlC AMB REPORT

- - Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 55 of 62 PagelD #: 1569

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG190883451

 

noticed a drastic improvement in her anxiety. She is sleeping much better. Hy-vee has been bubble
packing her medications to help with compliance and has been working well for her. She reports no
more hallucinations as long as she takes her medicine. The man that was specifically bothering her at
work has been fired for sexual assault so she does have much less stress in the workplace since his is
gone and this has helped as we|l. She is still fearful he will return.

ROS: Negative except as noted in HPI.
Medications and Allergies are reviewed in the EMR.

Objective:

Vitals are reviewed in the EMR

General: Patient is alert, oriented, and in no acute distress.

Psych: Mood and affect are appropriate and speech is normal.

HEART: Regu|ar rate and rhythm with no rubs, murmurs, or gallops.

LUNGS: Clear to auscultation bilaterally, with no wheezes, rales, or rhonchi noted.

Assessment:
Anxiety

Stressfu| workplace
Hypertension
Hypothyroidism

Plan: Medications are working well, will increase Zoloft today. She feels that she has a better
understanding of her medications since receiving the bubble packs and thinks she would be able to do
it on her own now. Wi|l let her try for a month. I did hand write a list of her medications and when I
would like her to take them.

Follow up recommended in 3 months.

Assessment/Plan*
Ambuiatory assessment/plan:
Anxiety

Stress at work

Hypothyroidism
Hypothyroidism, unspecified type
Hypothyroidism type: unspecified

Hypertension
Essential hypertension
Hypertension type: essential hypertension

Additional Plan Details
New Medications

o Sertraline Hcl (Zoioft) 100 MG TABLET: 1 TAB PO DA|LY #30 Ref 5
Renewed Medications

o Lorazepam 1 MG TABLET: 1 MG PO BEDTlME #30 Ref 0
Discontinued Medications

o Sertraline Hcl (Zoioft) 25 MG TABLET: 1 TAB PO DA|LY #30 Ref 2

Reason: Dosage change

Meditech report lD number: 0429-0499 Facility: MCG AMB

 

Signed

Page 3 of4
LSS CLlNlC AMB REPORT

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 56 of 62 PagelD #: 1570

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: T|Vl(3190883451

 

Plan

[P]
cc: ; :

Kalee M Olson PA-C

OTHER
AVERA MED GRP DAWLEY FARM

<E|ectronically signed by Kalee M Olson PA-C> 04/29/17 2228

Meditech report lD number: 0429-0499 Facility: MCG AMB

 

Signed

Page 4 of4
LSS CLlNlC AMB REPORT

'Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 57 of 62 PagelD #: 1571

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG186077890

 

Daw|ey Farm AMG McGreevy Patient: NAAMBWE,SALA

1035 SOUTH HlGHL|NE PLACE DOB: 01/01/1972 F / 45

S|OUX FALLS Acct: MGOOOO318605 MR: |Vl600242898
SD 57110-1000 Enc: TMG186077890

P#: (605)322-2925 Enc Date/Time: 03/20/2017 1030

Provider: Jensonl Laura K CSW-P|P

LSS COORDlNATED CARE SW

 

<E|ectronically signed by Laura K Jenson CSW-PlP> 03/21/17 1056

Assessment

Coordinated Care

Coordinated Care enrollment: Patient accepts

Coordinated Care Admit Date: Mar 14, 2017

Health Home patient: Avera Health Plan

Date: Mar 20, 2017

Presenting problem

Pt is struggling with a hostile work envioronment including sexual harassment
lnformation source: Patient

Social History
General lnformation:
Marital Status: Married

CognitivelEmotion Functioning
Orientation: Oriented x 4
Cognition: Appropriate for age
Thought content: No concerns
Memory: Grossly intact

Affect: Bright

Emotiona| status/mood: Anxious
Psychomotor activity: Normal
Speech: Articulate

Speech volume: Normal
Articulation: Normal

Eye contact: Good

Appearance: Groomed

Support System
Support system: Family

Safety
Concerns for own safety: None
Abuse concerns: None

Living Situation
Meditech report lD number: 0321-1446 Facility: MCG AMB

 

Signed

Page 1 of 3
LSS COORDlNATED CARE SW

lCase 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 58 of 62 PagelD #: 1572

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG186077890

 

Living environment:

Apartment

Transportation: independent driverl Family member
Anticipated support services: Counseling (Pt is referred to the Heurmann Counseling Clinic which is free of

charge.)

Tobacco Use
Smoking status: Nev
Does anyone in your

Alcohol Use

Alcohol intake: None

Substance Use
Substance use: Deni

Caffeine Use
Caffeine Use: None

Coordinated Care
Care Plan Goal Date:

er smoker
home smoke: No

e$ US€

Plan
Mar 14, 2018

 

 

 

 

 

 

 

 

 

Date: Primary Concern: Anxiety
Secondary issue Goal Action Goal Outcome
Date
Anxiety related to Patient wil|: Comp|ete PHQ-9 and GAD-7 3/14/18
[_l screening tools and continue
identify and verbalize to assess depression/anxiety
Situational crisisl symptoms per PHQ-9 guidelines
of anxiety,
Threat to self- Help the client identify
concept ldentify, verbalize and precipitants
demonstrate techniques to of anxiety that may
control anxiety, indicate interventions
Verbalize absence of or Explore coping skills previously
decrease in subjective used to relieve anxiety;
distress, reinforce
these skills and explore other
identify and verbalize outlets
anxiety
precipitants, conflictsl and |f irrational thoughts or fears
threats are
presentl offer accurate
Demonstrate ability to information.
reassure self,
Encourage positive self-talk.
Demonstrate improved
concentration and lntervene when possible to
accuracy of remove
L _ _ _ _ _ _ _ __t@!gh_t$i_ _ _ _ _ __ __ _ _SQ!FC_€S_OLSQ<EtY-_ __________________
Meditech report lD number: 0321-1446 Facility: MCG AMB
Signed
Page 2 of 3

LSS COORDlNATED CARE SW

'Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 59 of 62 PagelD #: 1573

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG186077890

 

Have posturel facial Teach techniques to self-
expressions, manage
gestures, and activity anxiety.
levels
that reflect decreased Teach relationship between
stress healthy physical and emotional
lifestyle.
Refer to therapist if agreeable

 

 

 

 

 

 

 

Additional information

CCSW met with pt to offer support in time of crisis She appears to have done everything asked of her by her
employer, but continues to face sexual harassment and unfair treatment She is eligible for free EAP services
through her employerl but she is also given information re: a free counseling clinic, which would be longer term
(Heurmann Clinic). She is currently off of work to address her health concerns. ls conflicted about going back to work
as she is in a hostile work environment Currently looking for other workl but due to immigration status is not eligible
for many employment opportunities She is also given information re: area churches that may help her in this time.
She plans to address needs (anxietyl coping skills) in longer term counseling, is provided referral. Pt also requests
information re: how to pursue a protection order from the co worker that is sexually harassing her. lt is not
appropriate at this time, as protection orders are meant to restrain perpetrators that have threatened the well being or
safety of claimant Pt is provided the State's Attorney's to seek further guidance

Will follow and assist as directed

cc: ; :
Laura K Jenson CSW-PlP

OTHER
AVERA MED GPR MCGREEVY 7TH AVE

<E|ectronically signed by Laura K Jenson CSW-PlP> 03/21/17 1056

Meditech report lD number: 0321-1446 Facility: MCG AMB

 

Signed

Page 3 of 3
LSS COORDlNATED CARE SW

Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 60 of 62 PagelD #: 1574

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG185396070

 

Daw|ey Farm AMG McGreevy Patient: NAAMBWE,SALA

1035 SOUTH HlGHL|NE PLACE DOB: 01/01/1972 F/45

S|OUX FALLS Acct: MGOOOOS18605 MR: MGOO242898
SD 57110-1000 Enc: TMG185396070

P#: (605)322-2925 Enc Date/Time: 03/14/2017 1030

Provider: Olsonl Kalee M PA-C

LSS CLlNlC AMB REPORT

 

<E|ectronically signed by Kalee M Olson PA-C> 03/17/17 0801

Nurse lnterview Notes

Encounter DatelNumber

3/14/17 TMG185396070

Primary |nsurance

Avera Morreil Care

Send AveraChart Enro|lment |nf: No
Patient presents to clinic today for a recheck - recently started on lisinopril - she reports feeling dizzy
and is having muscle aches

Nurse

JenniferJ Williamsl RN Mar 14, 2017 10:38.
Travel

Trave| Outside US Last 30 Days: No

Vitals
Vita|s:

Height 5 ft 3 in / 160.02 cm

Weight 74.389 kg / 164 lbs

BSA 1.84 m2

BM129.1 kglm2 (H) (Normal: 18.5 - 24 kg/m2)

Temperature 97.4 F - Tympanic (L)/ 36.33 C (Normal: 36.4 - 38 C)

Pulse 116 (H) (Normal: 60 - 100 bpm)

Respirations 18 (Normal: 12 - 20)

Blood Pressure 139/85 Sitting, Right Arm
Systo|ic 139 (Normal: 100 - 139 mmHg)
Diasto|ic 85 (Normal: 60 - 89 mmHg)

Pulse Oximetry 100l Room Air

Visit Reason: Follow Up Medical Visit

Allergies & Medication History
Allergies:
Coded Allergies:

aspirin (Unverifred Allergyl Severe, Unknown, 3/14/17)
Medications Last Reconci|ed on 3/14/17 10:45 by Jennifer J Williams, RN
Lisinopril/Hydrochlorothiazide 20 Mg/12.5 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 5

Prov: Olson,Kalee lVl PA-C 3/7/17

Levothyroxine 75 Mcg Tablet1 Tab PO DA|LY Thyroid #90 TAB Ref 0

Meditech report lD number: 0316-3874 Facility: MCG AMB

 

Signed

Page 1 of5
LSS CLlNlC AMB REPORT

_. Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 61 of 62 PagelD #: 1575

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG185396070

 

Prov: Stotz,l\/lichael P DO
Cyclobenzaprine 10 Mg Tablet1 Tab PO BEDTlME Muscle Spasm #30 TAB
Prov: Stotz,Michael P DO
l\/leloxicam 7.5 Mg Tablet7.5 Mg PO DA|LY back pain #20 TAB
Prov: Bleeker,Bonnie L PA
Sertraline Hcl (Zoloft)25 Mg Tablet1 Tab PO DA|LY #30 TAB Ref 2
Prov: Olson,Kalee M PA-C

Pain

Pt experiencing pain: Yes

Pain Location: Bilateral Back, Bilateral Headache
Present Level of Pain: 1/10 Mild

Safety

Fall in last 3 months: No

ln abusive relationship: No
Other Safety Concerns: No
Education provided: No

Tobacco Use
Smoking status: Never smoker
Does anyone in your home smoke: No

Learning Preferences

Learning barriers: Culturall Language
Readiness to learn: Ready to learn
Learning preferences: Verbal explanation

Past, Family & Social History

Past Medical History
Medical history: No

Past Surgical History
Surgical history: No

Social History
Socia| history:
Marital status: Married
Occupation: Morrells, flips meat day shift
Travel history: live in SF x 1yrl B&R Congo, Africa came to U.S. in 2004

Alcohol Use
Alcohol intake: None

Caffeine Use
Caffeine Use: None

Substance Use
Substance use: Denies use

PROGRESS NOTE
Meditech report lD number: 0316-3874 Facility: MCG AMB

 

11/22/16
11/18/16
8/26/16
6/22/16

Signed

Page 2 of 5
LSS CLlNlC AMB REPORT

. Case 4:17-cV-04123-LLP Document 84-3 Filed 10/18/18 Page 62 of 62 PagelD #: 1576

Patient: NAAMBWE,SALA DOB: 01/01/1972 Encounter: TMG185396070

 

Subjective: Patient presents today for a follow-up medical visit. We had asked her to return in 1 week
to address hypertension, anxiety, dizziness, and visual hallucinations. Her blood pressure is better
controlled today in comparison to her visit last week. She states that she continues to feel dizzy and
like her legs and arms do not work at times She has not been working for a week and did apply for 1
job but states she was not qualified. She continues to insist that work is the cause of a majority of her
stress and that she will get angry from situations at work and then her blood pressure will rise and
cause her to feel ill. She continues to endorse that there is a man at work who sexually assaults her
regularly, but her supervisor does not address this as he is friends with the man who assaults her.
She does talk briefly about her history as a refugee fleeing the Congo and that there were some very
scary situations at that time, we discussed PTSD symptoms and flashbacks and she continues to insist
most of her anxiety surrounds work and her current job. She is seen today in conjunction with Nikita
Christiansen with coordinated care whom we have enlisted to help us with managing Sala's care. She
does tell us both that she needs to see a psychiatrist as she continues to have visual hallucinations.
She denies drug use. She will frequently see people across the room or flashes of light. She has had
trouble with managing her medications as well and does not ever really know what she is taking, we
will plan to contact her pharmacy to discuss bubble packing her medications to hopefully gain better
control and compliance with her medications She does also endorse some paranoia that people from
work will come after her and kill her. She does think a man at work is placing "witchcraft" spells on
her, although lam unsure if this is more of a cultural belief vs a psychiatric paranoia. She is not
really sleeping at all due to her anxiety and stress She states she is sleeping from 2-4 hours total
every night,

ROS: Negative except as noted in HPI.
Medications and Allergies are reviewed in the EMR.

Objective:

Vitals are reviewed in the EMR

General: Patient is alert, oriented, and in no acute distress.

Psych: Mood and affect are appropriate and speech is normal. She does get anxious at times

Pupils are equal, round and reactive to light. Extra ocular muscles are functionally normal. Sclera are
normal.

Assessment: Hypertension
Anxiety

Visual Hallucinations
Hypothyroidism
Workplace conflict

Plan: I spent a long period of time with both Sala and coordinated care today. She does need her
thyroid function rechecked so will do that today. Continue current BP meds. I plan to restart zoloft
and will initiate trazadone at night to help with sleep. I did send her to Hy-vee on Minnesota as they
have agreed to bubble pack her meds for the next 1 week to help with compliance so that we know
what she is taking. Niki did spend some extended time with her following our initial discussion and is
working to get her set up with some counseling and discussing other options with her. I did refer her
to psychiatry for evaluation of her visual hallucinations.

Follow up recommended in 1 week.

Assessment/Plan*
Meditech report lD number: 0316-3874 Facility: MCG AMB

 

Signed

Page 3 of 5
LSS CLlNlC AMB REPORT

